Exhibit 10.21

DATED

 

(1) LIPOXEN PLC

(2) LIPOXEN TECHNOLOGIES LTD

- and -

(2) SERUM INSTITUTE OF INDIA LIMITED

 

 

Exclusive Patent

And Know How Licence and

Manufacturing Agreement

 

 

 

Lipoxen    SIIL



--------------------------------------------------------------------------------

THIS AGREEMENT is made the      day of              2011

BETWEEN:

 

(1) Lipoxen Technologies Ltd, a Company registered under the laws of England
whose registered office is at London Bioscience Innovation Centre, 2 Royal
College St., London NW1 ONH, England (“Lipoxen Technologies”);

 

(2) Lipoxen PLC, a company registered under the laws of England whose registered
office is at London Bioscience Innovation Centre, 2 Royal College St., London
NW1 ONH, England (“Lipoxen PLC”); and

 

(3) Serum Institute of India Limited, a Company incorporated under the Indian
laws, having its principal place of business at S. No. 212/2, Off Soli
Poonawalla Road, Hadapsar, Pune -411 028, Maharashtra, INDIA (“SIIL”).

RECITALS:

 

(1) SIIL is engaged in the manufacture of pharmaceuticals and biotechnology
products and has been and continues to be interested in acquiring technology
from Lipoxen.

 

(2) Lipoxen PLC is a drug and vaccine development and delivery company and is
dedicated to innovative methods for the optimal delivery of therapeutics in the
treatment and prevention of disease. Lipoxen Technologies is a wholly owned
subsidiary of Lipoxen PLC.

 

(3) Pursuant to the Licence Agreement (defined below), Lipoxen Technologies
granted SIIL an exclusive licence to use Lipoxen’s PolyXen Technology and ImuXen
Technology in the SIIL Territory to develop and exploit certain products set out
in the Licence Agreement.

 

(4) The parties entered into a Supplemental Agreement (defined below) pursuant
to which the parties agreed a development programme and revenue sharing
arrangement for certain of the products which were the subject of the Licence
Agreement. Further amendments were made to the Licence Agreement pursuant to the
Letter Amendments (defined below).

 

(5) SIIL has manufactured and supplied PSA (defined below) to Lipoxen pursuant
to the Licence Agreement, the Supplemental Agreement and the Development and
Manufacturing Agreement (defined below).

 

(6) The Parties now wish to amend and restate the terms of the arrangement
between them pursuant to which SIIL will cease to have any rights in relation to
the ImuXen Technology, will continue to have rights under the PolyXen Technology
in relation only to PSA EPO.

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

(7) SIIL will continue to develop PSA EPO in the SIIL Territory (defined below),
with Lipoxen having the right to develop and exploit PSA EPO in the Lipoxen
Territory (defined below).

 

(8) SIIL will continue to manufacture and supply PSA, EPO and PSA EPO to and on
behalf of Lipoxen and other Customers (defined below) and will transfer
manufacturing know how as referred to in clause 19 of any or all of the Supply
Products to Lipoxen and/or a Customer of Supply Products (defined below) in the
circumstances described in this Agreement.

IT IS AGREED as follows:

 

1. Definitions

In this Agreement, the following words shall have the following meanings:

 

“Affiliate”    in relation to a Party, means any entity or person which
controls, is controlled by, or is under common control with that Party. For the
purposes of this definition, “control” shall mean direct or indirect beneficial
ownership of 50% (or, outside a Party’s home territory, such lesser percentage
as is the maximum, permitted level of foreign investment) or more of the share
capital, stock or other participating interest carrying the right to vote or to
a distribution of profits of that entity or person, as the case may be;
“Allotment Date”    means the date falling seven Business Days following
whichever is earlier of:- (a) the date upon which the Placing occurs; or (b) 30
December 2011; “Appointed CRO”    means the CRO appointed by SIIL in accordance
with clause 5.10 to carry out aspects of the Clinical Trials on behalf of SIIL
and Lipoxen; [***]    [***] “Business Day”    means any day (other than a
Saturday, Sunday or a public holiday in England or India) on which clearing
banks in the City of London are open for the transaction of normal sterling
banking business; “CIS”    means the commonwealth of independent states
comprising the following countries:- Armenia, Azerbaijan, Belarus, Kazakhstan,
Kyrgyzstan, Republic of Moldova, Russian Federation, Tajikistan, Turkmenistan,
Ukraine and Uzbekistan; “Clinical Trials”    means the in vivo testing,
pre-clinical activities, Phase I clinical trials, Phase II clinical trials and
Phase III clinical trials to be carried out by SIIL in relation to PSA EPO in
Indication A, Indication B, Indication C, Indication D and/or Indication E
pursuant to this Agreement;

 

2



--------------------------------------------------------------------------------

“CMC Dossier”    means the technical information required by the relevant
regulatory authority in relation to the chemistry, manufacturing and controls of
PSA EPO for commencement of a Lipoxen Trial; “Commencement Date”    means the
Commencement Date of the Licence Agreement, being 16 December 2004; “Completion”
   means completion by SIIL of a successful Phase II clinical trial in relation
to a Successful PSA EPO Product that complies with all FDA and EMEA requirements
relating to Phase II clinical trials; “Confidential Information”    means any
and all data, results, know-how, show-how, software, algorithms, trade secrets,
plans, forecasts, analyses, evaluations, research, technical information,
business information, financial information, business plans, strategies,
customer lists, marketing plans, or other information whether oral, in writing,
in electronic form or in any other form, and any physical items, compounds,
components or other materials disclosed before, on or after the date of this
Agreement by one Party (or its Affiliates) to the other Party (or its
Affiliates) including, but not limited to, the Lipoxen Know How; “Consideration
Shares”    means the Consideration Shares as defined in Schedule 7 of this
Agreement; “Control”    (along with derivative forms of the word, as applicable,
such as “Controlled” and “Controlling”) means the ability to grant a licence or
sub-licence without breaching the terms of any agreement with any third party;
“CRO”    means a contract research organisation; “Customer”    means Lipoxen
and/or a third party entitled to place Orders with SIIL for Supply Products by
virtue of having a licence from Lipoxen as described in clause 14.3 of this
Agreement; [***]    [***] “Development Programme”    means the detailed
programme for the Clinical Trials set out in Schedule 1 of this Agreement, as
modified from time to time in accordance with the terms of this Agreement; “DMA”
   means the Development and Manufacturing Agreement dated 2 August 2006 between
Lipoxen PLC and SIIL;

 

3



--------------------------------------------------------------------------------

“Effective Date”    means the date of this Agreement; “EEA”    means countries
which are from time to time signatories to the Agreement on the European
Economic Area, including, but not limited to, the member states from time to
time of the European Community; “EMEA”    means the European Medicines Agency
(formerly known as the European Agency for the Evaluation of Medicinal Products)
and/or any successor to it; “EPO”    means EPO as specified in the European
Pharmacopoiea under Erythropoietin concentrated solution (01/2002:1316) and
shall exclude, for the avoidance of doubt, Non-glycosylated EPO; “FDA”    means
the US Food and Drug Administration and/or any successor to it; “Field”    means
pharmaceutical preparations for the treatment in humans of Indication A and/or
Indication B and/or Indication C and/or Indication D and/or Indication E, by
subcutaneous and/or intra venous administration, containing PSA EPO as their
active ingredient; “Foreground”    means all Intellectual Property Rights
arising from or in relation to the activities carried out by SIIL and/or Lipoxen
from the Effective Date in relation to this Agreement, including any and all
Intellectual Property Rights:-   

(a)    created by SIIL and/or Lipoxen from the Effective Date relating to PSA
EPO; and/or

  

(b)    relating to any Results, including data from the Clinical Trials;

   but excluding the PSA Foreground, the Lipoxen Regulatory Material and the
results of and data arising from the Lipoxen Trials; “GCP”    means all
applicable laws and regulations, codes and guidelines relating to good clinical
practice including:- (i) good clinical practice pursuant to Directive
2001/20/EEC and Directive 2005/28/EEC and all applicable implementing and/or
amending legislation and guidelines; (ii) the regulations established by EMEA
and the FDA relating to the standard of practice that is acceptable in the
conduct of clinical studies; (iii) the current version of the Declaration of
Helsinki in force; and (iv) the current International Conference on
Harmonisation Guidelines for Good Clinical Practice in force;

 

4



--------------------------------------------------------------------------------

“German SPA”    means the conditional agreement to be entered into by Lipoxen
PLC and the vendors in relation to the acquisition of the entire issued share
capital of Symbiotec GmbH on or around the date of this Agreement; “GMP”   
means current Good Manufacturing Practice as:- (a) promoted by current
International Conference on Harmonisation (ICH) guidance documents, including
the ICH Guidance Q7A Good Manufacturing Practice Guide for Active Pharmaceutical
Ingredients; and (b) defined by US and European legislation relating to good
manufacturing practice (including Directive 2003/94/EC) and regulations issued
from time to time by regulatory authorities, including EMEA and FDA; “Indication
A”    means anaemia resulting from chronic renal failure; “Indication B”   
means anaemia occurring in cancer patient’s receiving chemotherapy; “Indication
C”    means anaemia in zidovedine treated HIV infected patients; “Indication D”
   means the reduction of allergenic blood transfusion in surgical and
perisurgical patients; “Indication E”    means pre-treatment of patients
predicted to suffer anemia as a consequence of elective surgery with an expected
moderate blood loss; “Infringer”    a third party that uses any of the PolyXen
Patents and/or PolyXen Know How in the SIIL Territory in the Field;
“Infringement”    any infringement of any of the PolyXen Patents and/or PolyXen
Know How by an Infringer; “Infringement Claim”    any allegation or claim that
any of the Licensed Products infringe the Intellectual Property Rights of a
third party; “Intellectual Property Rights”    means all patents, copyrights,
design rights, trade marks, service marks, inventions, supplementary protection
certificates, design rights, trade secrets, data, know-how, database rights and
other rights in the nature of intellectual property rights (whether registered
or unregistered) and all applications for the same, anywhere in the world;
“Joint Foreground”    means the Foreground that is jointly owned by the parties
pursuant to clause 8.4; “Letter Amendments”    means the amendments to the
Licence Agreement contained in the following letters signed by Lipoxen
Technologies and SIIL:-   

(a)    letter dated 23 May 2007, headed “May 2007 Amendment of Field A”; and

  

(b)    letter dated 23 May 2007 headed “May 2007 New Product Amendment to
License Agreement”;

 

5



--------------------------------------------------------------------------------

“Licence Agreement”    means the Exclusive Patent and Know How Licence Agreement
dated 16th December 2004 between Lipoxen Technologies and SIIL, as subsequently
amended by the Supplemental Agreement and the Letter Amendments; “Licensed
Products”    any and all products that are manufactured, sold or supplied by
SIIL which:-   

(a)    incorporate or make use of any of the PolyXen Technology; and/or

  

(b)    which are made with PSA which incorporates or makes use of any of the PSA
Technology;

“Licensed Rights”    means the PolyXen Patents, the PolyXen Know How, the PSA
Patents and the PSA Know How; “Lipoxen Know How”    means the PolyXen Know How
and the PSA Know How; “Lipoxen Patents”    means the PSA Patents and the PolyXen
Patents; “Lipoxen Products”    means PSA EPO which incorporates or makes use of
any of the SIIL Background IP ; “Lipoxen Regulatory Material”    means the CMC
Dossier and any other data package or information compiled by or on behalf of
Lipoxen and/or a Sub-licensee in relation to any regulatory applications or
submissions made or to be made by Lipoxen and/or its Sub-licensee to a
regulatory authority or body; “Lipoxen Technology”    means the PolyXen
Technology and the PSA Technology; “Lipoxen Territory”    means :-   

(a)    the United States of America, the EEA, Switzerland, Japan, New Zealand,
Australia, Canada, Israel, the CIS and South Korea; and

  

(b)    any other country which is added to the Lipoxen Territory pursuant to
clause 4.10 of this Agreement;

   as amended in accordance with clause 6.5 if applicable;

 

6



--------------------------------------------------------------------------------

“Lipoxen Trials”    means any clinical trial(s) to be conducted by or on behalf
of Lipoxen and/or a Sub-licensee in relation to PSA EPO in the Lipoxen Territory
after the Effective Date; “Master Cell Bank”    a validated cell bank, prepared
and characterised under GMP and accompanied by GMP documentation, that enables
SIIL and/or a third party to manufacture: (a) EPO; and (b) PSA; [***]    [***]
  

[***]

  

[***]

  

[***]

  

[***]

   [***] “Net Revenues”    means any and all sums received by Lipoxen and/or its
Affiliates from its Sub-licensees in respect of sub-licences of SIIL Background
IP including, but not limited to sales royalties, milestones and licence fees,
less any costs or expenses incurred by Lipoxen in obtaining payment of such sums
and excluding any:- (a) fees received in respect of services supplied by
Lipoxen; and (b) value added tax or other sales tax on such sums; “Net Royalty
Revenue”    means any and all royalties on sales received by Lipoxen and/or its
Affiliates from its Sub-licensees in respect of sub-licences of SIIL Background
IP, which shall for the avoidance of doubt not include any licence fees or
milestone payments, less any costs or expenses incurred by Lipoxen in obtaining
payment of such sums and excluding any:- (a) fees received in respect of
services supplied by Lipoxen; and (b) value added tax or other sales tax on such
sums; “Net Sales Value”    means the invoiced price of products sold or supplied
in arm’s length transactions or, where the sale is not at arm’s length, the
price that would have been so invoiced if it had been at arm’s length, less the
following items as indicated on the relevant invoice: trade discounts actually
granted, costs of packaging, insurance, carriage and freight, any value added
tax or other sales tax and any import duties or similar applicable government
levies;

 

7



--------------------------------------------------------------------------------

“Non-glycosylated EPO”    means any form of EPO which is not glycosylated which,
as at the Effective Date, includes any EPO which is produced by a non-mammalian
cell line; “Order”    means an order for Supply Products placed by a Customer;
“Parties or parties”    means Lipoxen PLC, Lipoxen Technologies Limited and
SIIL, and “Party or party” shall mean any of them; “Placing”    means the issue
of 110,800,000 0.5p ordinary shares in the capital of Lipoxen PLC to SynBio LLC,
Russia pursuant to a subscription agreement between Lipoxen and SynBio LLC dated
on around 3 August 2011; [***]    [***]   

[***]

  

[***]

  

[***]

  

[***]

   [***] [***]    [***]   

[***]

  

[***]

  

[***]

   [***] “PolyXen Improvements”    means any invention, discovery or information
relating to the PolyXen Technology created after the Effective Date during the
term of the licence granted under clause 4.1 which has utility in PSA EPO and
which is Controlled by Lipoxen but which, for the avoidance of doubt, shall
exclude the results of and data arising from the Lipoxen Trials, the Lipoxen
Regulatory Material and the PSA Improvements; “PolyXen Know How”    means the
know how Controlled by Lipoxen at the Effective Date relating to the technology
disclosed in the PolyXen Patents but excluding, for the avoidance of doubt, the
PSA Know How;

 

8



--------------------------------------------------------------------------------

“PolyXen Licence”    means the licence to use the PolyXen Technology granted
under clause 4.1 of this Agreement; “PolyXen Patents”    means:-   

(a)    the patents and patent applications set out in Schedule 2 of this
Agreement; and

  

(b)    any patent and/or patent application Controlled by Lipoxen relating to
the PolyXen Improvements;

   including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, foreign counterparts, supplementary protection
certificates and similar rights that are based on or derive priority from the
foregoing; “PolyXen Technology”    means the multifaceted platform technology
that employs PSA to prolong the active life and improve the pharmacokinetics of
proteins, peptides, conventional drugs and drug delivery systems that is
described in the PolyXen Patents; “Production Facility”    means SIIL’s
production facilities at Pune; “Product Specification”    means the
specifications for each of the Supply Products set out in the Serum EPO
Specification, the PSA Specification and the PSA EPO Specification; [***]   
[***] “PSA Cell Line”    means the cell line used by Lipoxen to manufacture PSA,
a sample of which has been provided to SIIL pursuant to the Licence Agreement;
“PSA EPO”    means a conjugate of PSA and Serum EPO (both as defined in this
Agreement) forming a mono-PSA EPO conjugate as described in Schedule 4 of this
Agreement; “PSA EPO Specification”    means the specification for PSA EPO set
out in Schedule 5 of this Agreement; “PSA Foreground”    means any and all
Intellectual Property Rights created by SIIL pursuant to this Agreement or
otherwise from the Effective Date relating to the PSA Manufacturing Process;

 

9



--------------------------------------------------------------------------------

“PSA Improvements”    means any invention, discovery or information relating to
the PSA Technology created after the Effective Date during the term of this
Agreement which is Controlled by Lipoxen and which is necessary to:-    (a)
enable SIIL to exploit the licence granted under clause 4.1; and/or    (b)
enable SIIL to supply PSA to a licensee of the PolyXen Technology with which
SIIL has agreed the price and other supply terms upon which it will manufacture
and supply PSA on behalf of the relevant licensee; “PSA Know How”    means the
know-how Controlled by Lipoxen at the Effective Date relating to the PSA
Manufacturing Process, which shall include the PSA Cell Line; [***]    [***]   
[***]    [***]    (c) [***] “PSA Patents”    means:-   

(a)    the patents and patent applications set out in Schedule 6 of this
Agreement; and

  

(b)    any patent and/or patent applications Controlled by Lipoxen relating to
the PSA Improvements;

   including any continuations, continuations in part, extensions, reissues,
divisions, and any patents, foreign counterparts, supplementary protection
certificates and similar rights that are based on or derive priority from the
foregoing; “PSA Specifications”    means the specifications for PSA set out in
Schedule 25 of this Agreement; “PSA Technology”    means the technology
developed by Lipoxen relating to the PSA Manufacturing Process, including the
technology described in the PSA Patents; “Quarter”    means the quarterly
periods ending 31 March, 30 June, 30 September and 31 December;

 

10



--------------------------------------------------------------------------------

“Results”    means the results of, and data arising from:-   

(a)    any research and development relating to the Lipoxen Technology carried
out by or on behalf of SIIL; and

  

(b)    any and all pre-clinical and clinical trials carried out by or on behalf
of SIIL in relation to the Licensed Products, including the Clinical Trials;

“Serum Cell Line”    means the cell line used by SIIL prior to and after the
Effective Date to produce EPO for use in the Clinical Trials, further details of
which are set out in Schedule 8 of this Agreement; “Serum EPO”    means the form
of EPO manufactured and/or used by SIIL prior to and during the term of this
Agreement which has the Serum EPO Specification and which is made using the
Serum Cell Line; “Serum EPO Specification”    means the specification for Serum
EPO set out in Schedule 9; “Services”    means the services relating to the
Clinical Trials to be carried out by SIIL on behalf of Lipoxen pursuant to this
Agreement; “SIIL Background IP”    means any and all Intellectual Property
Rights which, prior to the Effective Date or during the term of this Agreement,
are owned by SIIL and/or licensed to SIIL by a third party other than Lipoxen
and which are reasonably required to enable Lipoxen and/or its Sub-licensees to
develop, manufacture, use, sell, supply and otherwise exploit PSA EPO, which
includes (to the extent they do not form part of the Joint Foreground), but is
not limited to, any and all Intellectual Property Rights relating to:-   

[***]

  

[***]

  

[***]

  

[***]

   [***] “SIIL Foreground”    means the Foreground owned by SIIL pursuant to
clauses 8.1 and 8.2 of this Agreement; “SIIL Licence”    means the licence
granted by SIIL pursuant to clause 7.1 of the Agreement;

 

11



--------------------------------------------------------------------------------

[***]    [***]   

[***]

  

(b) [***]

[***]    [***] “Sub-licensees”    means parties to which Lipoxen has granted a
licence of PolyXen Technology and a sub-licence of the SIIL Background IP to
directly manufacture and sell PSA EPO anywhere in the Lipoxen Territory or
worldwide subject to terms of this agreement; “Subscription Shares”    means the
Subscription Shares as defined in Schedule 7 of this Agreement; “Successful PSA
EPO Product”    means a Lipoxen Product for which the Clinical Trials have been
successfully completed by SIIL in accordance with EMEA and FDA regulatory
requirements up to and including phase II clinical trials and in relation to
which Lipoxen and/or its Sub-licensee is able to commence Phase IIb and/or Phase
III Clinical Trials in a country regulated by EMEA and/or FDA without conducting
any further pre-clinical or clinical trials; “Supplemental Agreement”    means
the Supplemental and Amendment Agreement to the Exclusive Patent and Know How
Licence Agreement dated 6 October 2005 between Lipoxen Technologies and SIIL;
“Supply Products”    means:-   

(a)    PSA and its derivative, including Monodisperse PSA, Polydisperse PSA and
the other forms of PSA described in the PSA Specification;

 

12



--------------------------------------------------------------------------------

  

(b)    Serum EPO as specified in the Serum EPO Specification; and

  

(c)    PSA EPO as specified in the PSA EPO Specification.

“Tender Business”    means contracts entered into with sovereign agencies and/or
charitable organisations; “Timetable”    means the timetable for the provision
of the Services as set out in Schedule 10 of this Agreement; and “Valid Claim”
   means a claim of a patent or patent application that has not expired or been
held invalid or unenforceable by a decision of a patent office or court of
competent jurisdiction, which decision:-   

(a)    it is not possible to appeal; or

  

(b)    is not the subject of an appeal within the prescribed time limits.

 

2. Status of this Agreement

 

2.1 As of the Effective Date, the Licence Agreement, the Letter Amendments, the
Supplemental Agreement and the DMA shall expire with immediate effect and shall
be replaced in their entirety by the terms of this Agreement. Other than as
expressly set out in this Agreement and subject to clause 2.4.1 of this
Agreement, any clauses which are stated in the Licence Agreement, the Letter
Amendments, the Supplemental Agreement (other than clauses 9 and 13 of the
Supplemental Agreement) and the DMA to survive termination and/or expiry shall
survive.

 

2.2 From the Effective Date, the terms of this Agreement shall govern the
activities and performance of the parties relating to the subject matter of the
Licence Agreement, the Supplemental Agreement, the Letter Amendments and the
DMA.

 

2.3 Unless expressly stated otherwise in this Agreement, the terms of the
Licence Agreement, the Supplemental Agreement, the Letter Amendments and the DMA
shall continue to govern the relationship between the parties prior to the
Effective Date but:-

 

  2.3.1 the terms of this Agreement shall prevail to the extent that the there
is any conflict between the terms of this Agreement and the terms of:- (a) the
Licence Agreement, (b) the Supplemental Agreement, (c) the Letter Amendments
and/or (d) the DMA;

 

  2.3.2 with effect from the Commencement Date of the Licence Agreement, any and
all:- (a) Foreground (as defined by the Licence Agreement) relating to PSA EPO;
and (b) Services Foreground (as defined in the Supplemental Agreement) relating
to PSA EPO, shall be deemed to be Foreground under this Agreement, the
ownership, protection and use of which shall be governed by clause 8 of this
Agreement;

 

13



--------------------------------------------------------------------------------

  2.3.3 with effect from the Commencement Date of the Licence Agreement, the
effective date of the Supplemental Agreement and the effective date of the DMA,
the “Law and Jurisdiction” clauses of each respective Agreement shall be deemed
to be replaced by the provisions of clause 22.13 of this Agreement, provided
that in the Supplemental Agreement, the Law and Jurisdiction clause shall remain
subject to clause 6.12 of the Supplemental Agreement; and

 

  2.3.4 the parties agree that in relation to any Intellectual Property Rights
which are jointly owned by SIIL and Lipoxen PLC / Lipoxen Technologies pursuant
to clause 3.5 of the DMA, with effect from the effective date of the DMA:-

 

  2.3.4.1 such Intellectual Property Rights shall be deemed to be PSA Foreground
pursuant to this Agreement; and

 

  2.3.4.2 Clauses 3.6 and 3.7 of the DMA shall no longer apply to such
Intellectual Property Rights, the use and exploitation of which shall be
governed by clauses 14.25 and 14.30 of this Agreement.

 

2.4 Each Party hereby waives any and all rights arising prior to the Effective
Date which it alleges it may have to any kind of payment of fees, royalties,
payments for products supplied or other liquidated sums from the other party
under the Licence Agreement, the Supplemental Agreement, the Letter Amendments
and/or the DMA.

 

2.5 SIIL hereby waives any and all rights which it alleges it may have in or to
the invention (and any Intellectual Property Rights relating thereto, including
any patent applications and patents relating to the invention) which is the
subject of the Lipoxen Technologies patent application entitled “Reduction of
Endotoxin in Polysialic Acids” with PCT application number: PCT/GB2008/050138
(the “Endotoxin Patent”), provided that Lipoxen Technologies hereby:-

 

  2.5.1 grants to SIIL a perpetual, non-exclusive, royalty–free, world-wide
licence (without the right to grant sub-licences) to use the Endotoxin Patent to
manufacture PSA:-

 

  2.5.1.1 for use in the development and exploitation of products in the Field
by SIIL; and/or

 

  2.5.1.2 for supply to Customers;

 

  2.5.2 agrees that it shall not during the term of this Agreement or thereafter
enforce the Endotoxin Patent against SIIL in the SIIL Territory in relation to
any process used by SIIL to reduce the endotoxin content of a sample containing
PSA and endotoxin where the PSA is a naturally occurring part of a product which
has not been added to the product by conjugation, genetic engineering or
otherwise for the purposes of achieving, directly or indirectly, any or all of
the objectives of the PolyXen Technology.

 

14



--------------------------------------------------------------------------------

2.6 Other than as set out in clauses 2.5 and 2.6 of this Agreement, all rights
and remedies of the Parties arising under any breach of the Licence Agreement,
the Supplemental Agreement and/or the DMA shall continue to be enforceable and
none of the Parties hereby waives any such rights or remedies.

 

3. Surrender of Licences for Products other than PSA EPO , Grant of Shares and
Nomination of a person on the Board of Lipoxen PLC

 

3.1 Pursuant to the Licence Agreement, the Letter and Amendments and
Supplemental Agreement, SIIL was granted an exclusive licence from Lipoxen
Technologies to use the Lipoxen Technology for the development and
commercialisation of certain products.

 

3.2 For the avoidance of doubt, from the Effective Date SIIL has agreed to
surrender all rights under the PolyXen Technology and the ImuXen Technology (as
defined in the Licence Agreement) to and in relation to products, including
those listed in Schedule 11 of this Agreement, other than rights under the
PolyXen Technology relating to PSA EPO.

 

3.3 From the Effective Date:-

 

  3.3.1 any and all rights of SIIL to use the PolyXen Technology, the PolyXen
Patents and the PolyXen Know How, other than as set out in clause 4.1 of this
Agreement, shall immediately cease; and

 

  3.3.2 SIIL shall immediately cease any research, development, use, sale and/or
supply of the products listed in Schedule 11 of this Agreement.

 

3.4 From the Effective Date, any and all rights of SIIL to use the ImuXen
Technology, the ImuXen Patents and the ImuXen Know How (each as defined in the
Licence Agreement) in relation to any and all products, anywhere in the world,
shall immediately cease.

 

3.5 Lipoxen PLC and SIIL agree that they will each comply with their respective
obligations set out in Schedule 7 of this Agreement relating to the grant of
shares in Lipoxen PLC to SIIL.

 

3.6 Subject to the articles of association of Lipoxen PLC and any applicable law
and/or regulation, Lipoxen PLC agrees that from the date upon which the
Consideration Shares are issued and allotted to SIIL in accordance with
paragraph 2 of Schedule 7 of this Agreement, for so long as SIIL holds on its
own or along with its Affiliates at least [***] of the paid-up share capital of
Lipoxen PLC, SIIL shall be entitled to nominate a non-executive Director to the
Board of Directors of Lipoxen PLC who shall be suitable and capable of carrying
out the role of a non-executive director of a UK listed company. In connection
with the appointment SIIL acknowledges that the business and affairs of Lipoxen
PLC shall be managed by its board of directions in accordance with all
applicable laws and regulation and for the benefit of the shareholders of
Lipoxen PLC as a whole and at all times independently of SIIL and its
Affiliates.

 

3.7

Prior to the Allotment Date, SIIL agrees that it shall provide to Lipoxen
Technologies any and all data and information in SIIL’s possession and/or
control relating to the

 

15



--------------------------------------------------------------------------------

  products listed in Schedule 11 of this Agreement, including any and all data
generated by and/or on behalf of SIIL from pre-clinical studies (including
in-vitro assays and tests, in-vivo animal studies and toxicity studies) and
clinical trials.

 

3.8 SIIL warrants and undertakes that:-

 

  3.8.1 Schedule 26 sets out a complete list of any and all Affiliates of SIIL
as at the Effective Date;

 

  3.8.2 as at the Allotment Date, SIIL is a body corporate with less than twenty
(20) members which falls within the scope of Articles 49(2)(a)(ii) of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 and
SIIL is acquiring the Subscription Shares and the Consideration Shares for
investment only and not for resale or distribution; and

 

  3.8.3 as at the Allotment Date, SIIL is not resident in the United States,
Canada, Japan, the Republic of Ireland, the Republic of South Africa or
Australia or in any other territory in which it is unlawful to subscribe for the
Subscription Shares and/or the Consideration Shares and it will not after the
Allotment Date offer, sell or deliver directly or indirectly any of the
Subscription Shares and/or the Consideration Shares in the United States,
Canada, Japan, the Republic of Ireland, the Republic of South Africa or
Australia or to or for the benefit of any persons who are resident or to any
person purchasing such shares for re-offer or sale or transfer in such
jurisdictions otherwise than in accordance with relevant securities laws.

 

4. PSA EPO - PolyXen Licence

 

4.1 From the Effective Date and for the term of this Agreement, Lipoxen hereby
grants to SIIL, subject to the provisions of this Agreement, an exclusive
licence to use the PolyXen Patents and the PolyXen Know How in the SIIL
Territory to research, develop, manufacture, have manufactured, use, sell,
supply and otherwise exploit products in the Field.

 

4.2 The licence granted pursuant to clause 4.1 shall expire on a country by
country basis on the later of the following dates:

 

  4.2.1 the date upon which no Valid Claim of the PolyXen Patents exists in the
country in question; or

 

  4.2.2 ten (10) years from the date a Licensed Product was first put on the
market in the country concerned;

and thereafter, on a country by country basis (if applicable) the PolyXen
Licence shall be fully paid. For avoidance of doubt, once the PolyXen Licence is
fully paid, SIIL shall be entitled to use the PolyXen Know How to manufacture,
distribute and sell PSA EPO without making any additional payment to Lipoxen
Technologies and/or Lipoxen PLC.

 

16



--------------------------------------------------------------------------------

Sub-licensing

 

4.3 SIIL shall not be entitled to sub-licence, sub-contract and/or otherwise
transfer its rights under the PolyXen Licence to any person.

No other licence

 

4.4 It is acknowledged and agreed that other than as set out in clause 14.17, no
licence is granted by Lipoxen Technologies and/or Lipoxen PLC to SIIL other than
the licence expressly granted by the provisions of this clause 4. Without
prejudice to the generality of the foregoing, Lipoxen Technologies reserves all
rights under the PolyXen Patents and the PolyXen Know How:-

 

  4.4.1 outside of the Field in the SIIL Territory and Lipoxen Territory; and

 

  4.4.2 in all fields outside the SIIL Territory.

Quality

 

4.5 SIIL shall ensure that all of the Licensed Products supplied by it are of
satisfactory quality and comply with all applicable laws and regulations in each
part of the SIIL Territory.

Transfer of the PolyXen Technology

 

4.6 Subject to clause 4.9, SIIL acknowledges that prior to the Effective Date
Lipoxen Technologies has supplied SIIL with all PolyXen Know How existing at the
Effective Date which is reasonably necessary to enable SIIL to exercise its
rights under this Agreement.

Responsibility for development and exploitation of the PolyXen Technology

 

4.7 SIIL shall be exclusively responsible for the technical and commercial
development and exploitation of the PolyXen Technology in the SIIL Territory in
the Field and accordingly SIIL shall indemnify Lipoxen Technologies in the terms
of clause 17.5.

PolyXen Improvements

 

4.8 Lipoxen Technologies shall grant to SIIL, during the term of the licence
granted under clause 4.1 of this Agreement and subject to the terms of clause
4.3 of this Agreement, a non-exclusive licence in the SIIL Territory to use any
PolyXen Improvements, including any Intellectual Property Rights Controlled by
Lipoxen Technologies and Lipoxen PLC relating to the PolyXen Improvements, to
research, develop, manufacture and sell products within the Field.

 

4.9

SIIL may, from time to time, but no more than once in each Calendar year during
the term of this Agreement, ask Lipoxen Technologies to provide SIIL with a
written report detailing any PolyXen Improvements made or acquired by Lipoxen
Technologies during

 

17



--------------------------------------------------------------------------------

  the period since Lipoxen Technologies last sent a report pursuant to this
clause. Each report shall contain sufficient details of the PolyXen Improvements
to enable SIIL to understand the PolyXen Improvements.

Serum Territory

 

4.10 The Parties agree that if any country within the Serum Territory adopts a
regulatory regime which is equivalent to the regimes of the FDA and/or EMEA, the
relevant country shall automatically become a part of the Lipoxen Territory if:-

 

  4.10.1 SIIL is not selling PSA EPO in the relevant country at the time of the
adoption of the regulatory regime; or

 

  4.10.2 if SIIL is at the time of the adoption of the regulatory regime selling
PSA EPO in the relevant country but thereafter ceases selling PSA EPO in the
relevant country as a result of the adoption of the FDA/EMEA style regime in the
relevant country.

 

4.11 The Parties agree that a country shall not become part of the Lipoxen
Territory pursuant to clause 4.10.2 until such time that SIIL is obliged to
cease selling PSA EPO in the relevant country and the country shall remain part
of the SIIL Territory for the duration of any transitional period during which
SIIL is allowed to continue to sell PSA EPO in the relevant country despite the
adoption of the FDA/EMEA style regime.

 

4.12 The Parties agree that if a country becomes part of the Lipoxen Territory
pursuant to clause 4.10 they will promptly execute a confirmatory document
recording the change to the definition of the Lipoxen Territory. For the
avoidance of doubt, any delay to the execution of the confirmatory document
shall not delay the effect of clause 4.10 which shall become effective pursuant
to clause 4.10.1 as soon as the regime is adopted and pursuant to clause 4.10.2
on the date SIIL ceases selling PSA EPO in the relevant country.

 

5. Diligence and Development Programme for PSA EPO

Diligence Obligations

 

5.1 SIIL shall diligently proceed to develop and commercially exploit PSA EPO in
the Field to the maximum extent in the SIIL Territory.

 

5.2 Without prejudice to the generality of SIIL’s obligations under clause 5.1,
SIIL shall use its best endeavours to meet the milestones set out in Schedule 12
at the times set out in Schedule 12.

 

5.3 Without prejudice to Lipoxen’s rights pursuant to clauses 20.2 to 20.6, if
any of the Milestones set out in Schedule 12 of this Agreement are delayed in
relation to:-

 

  5.3.1

Indication A by more than three months, and such delay is not a result of a
force majeure event that falls within the scope of clause 22.1 of this
Agreement, Lipoxen Technologies shall have the right to serve written notice on
SIIL

 

18



--------------------------------------------------------------------------------

  requiring SIIL to remedy the delay within thirty (30) days. If SIIL does not
remedy the delay within the thirty (30) day period Lipoxen Technologies shall be
entitled by service of written notice on SIIL to change with immediate effect
the PolyXen Licence in relation to Indication A from an exclusive to a
non-exclusive licence and thereafter Lipoxen shall be entitled itself or to
grant third parties the non-exclusive right to research, develop, manufacture,
use, sell and/or supply PSA EPO for use in Indication A in the SIIL Territory;
and/or

 

  5.3.2 Indication B, Indication C, Indication D and/or Indication E by more
than three months, and such delay is not a result of a force majeure event that
falls within the scope of clause 22.1 of this Agreement, Lipoxen Technologies
shall have the right to serve written notice on SIIL requiring SIIL to remedy
the delay within thirty (30) days. If SIIL does not remedy the delay within the
thirty (30) day period Lipoxen Technologies shall be entitled by service of
written notice on SIIL terminating this Agreement in relation only to the
indication to which the delay relates and the consequences set out in clause
21.1.3 to 21.1.6 shall apply in relation to the indication for which this
Agreement has been terminated.

Manufacture of PSA EPO

 

5.4 SIIL shall at its own cost and expense, develop a manufacturing process and
facility that enables SIIL to manufacture PSA EPO meeting the PSA EPO
Specification on a commercial scale in accordance with GMP.

 

5.5 SIIL warrants that it shall at all times comply with all relevant laws
regulations, codes of practice, principles and guidelines applicable in SIIL
Territory to the manufacturing of PSA EPO, including but not limited to GMP and
all relevant regulatory requirements relating to the manufacture of biological
medicines. Prior to commencing any pre-clinical trials in relation to PSA EPO,
SIIL shall provide evidence to Lipoxen Technologies that it has complied with
this clause 5.5.

Clinical Trials - General

 

5.6 SIIL shall be responsible for conducting at its own cost all pre-clinical
and clinical trials which are required to register or obtain marketing
authorisations for Licensed Products in the SIIL Territory.

 

5.7 SIIL shall consult with Lipoxen Technologies in respect of the design of any
protocols for clinical trials to be conducted in relation to any Licensed
Products. SIIL shall comply with any reasonable proposals made by Lipoxen
Technologies in relation to the design of such protocols.

 

5.8 SIIL shall promptly supply the Results to Lipoxen Technologies in writing.
To the extent the Results are not owned by Lipoxen Technologies pursuant to
clause 8.3, SIIL grants Lipoxen Technologies a royalty-free, perpetual,
exclusive licence (with the right to grant sub-licences) to use the Results in
the Lipoxen Territory for regulatory applications, filings and other regulatory
purposes. The licence granted under this clause 5.8 shall not enable Lipoxen
Technologies (or its sub-licensees) to manufacture Lipoxen Products using SIIL
Background IP, which right is set out in clause 7.1 of this Agreement.

 

19



--------------------------------------------------------------------------------

5.9 SIIL shall be responsible for:-

 

  5.9.1 obtaining all registrations and approvals from regulatory authorities in
the SIIL Territory required in relation to Licensed Products in the SIIL
Territory;

 

  5.9.2 complying with all laws and regulations that apply to the Licensed
Products in the SIIL Territory; and

 

  5.9.3 the manufacture of all Licensed Products under the GMP and GLP standards
that apply in the countries in the SIIL Territory in which Licensed Products are
to be sold.

Clinical Trials – the Development Programme

 

5.10 SIIL shall, at its own cost and expense, carry out in vivo testing,
pre-clinical activities (including toxicity studies), Phase I clinical trials,
Phase II clinical trials and the Phase III clinical trials in India in relation
to PSA EPO in Indication A in accordance with the Timetable, the Development
Programme and the PSA EPO Specification. SIIL shall carry out the Clinical
Trials through a CRO subject to and in accordance with this clause 5. SIIL shall
be responsible for all costs and expenses for conducting the Clinical Trials
upto and including Phase III, including the costs and expenses of the CRO.

 

5.11 SIIL shall at its own cost and expense, at its premises, manufacture
sufficient quantities of PSA EPO meeting the PSA EPO Specification for use in
the Clinical Trials, at all times in accordance with the Timetable and the
Development Programme.

 

5.12 Prior to commencing the Clinical Trials, SIIL shall demonstrate to the
satisfaction of Lipoxen that it is able to manufacture samples of PSA EPO
meeting the PSA EPO Specification in accordance with GMP

 

5.13 SIIL shall keep Lipoxen Technologies fully informed of all decisions it
makes and all plans it has to conduct the Clinical Trials. SIIL shall:-

 

  5.13.1 comply with all instructions provided by Lipoxen Technologies in
relation to conduct of the Clinical Trials which are reasonably required to
ensure that the Clinical Trials are conducted in accordance with all applicable
US and European Union laws, regulations, codes of practice, principles and
guidelines, including EMEA and FDA requirements, wherever applicable; and

 

  5.13.2 ensure that the Appointed CRO designs and conducts the Clinical Trials
in accordance with all applicable US and European Union laws, regulations, codes
of practice, principles and guidelines, including EMEA and FDA requirements.

 

20



--------------------------------------------------------------------------------

5.14 SIIL shall enter into a written agreement with the Appointed CRO which
shall contain all the terms normally found in such an agreement and which
shall:-

 

  5.14.1 provide that all Intellectual Property Rights generated pursuant to the
Clinical Trials shall be owned either by Lipoxen Technologies and/or SIIL in
accordance with the terms of this Agreement;

 

  5.14.2 enable SIIL to comply with its obligations under this Agreement;

 

  5.14.3 be capable of assignment to Lipoxen Technologies, without the prior
consent of the Appointed CRO, if this Agreement expires or is terminated by
either Party.

 

5.15 SIIL undertakes to the best of its abilities that:-

 

  5.15.1 the conduct of the Clinical Trials for PSA EPO shall at all times
comply with all the advice and instructions received from Lipoxen Technologies;

 

  5.15.2 all relevant data obtained from the Clinical Trials shall be made
available to Lipoxen Technologies for the purposes of conducting further
clinical trials and/or seeking marketing authorisations in the European Union
and the US; and

 

  5.15.3 it will not knowingly conduct, or permit the Appointed CRO to conduct,
a Clinical Trial in a manner that is inconsistent with applicable US and
European Union laws, regulations, codes of practice, principles and guidelines,
including EMEA and FDA requirements.

 

5.16 SIIL shall procure that the Appointed CRO and any other third party engaged
by SIIL in the course of the provision of Services shall be under obligations
equivalent to those contained in clause 5.15, provided that the ultimate
responsibility and liability for compliance under clause 5.15 shall remain with
SIIL.

 

5.17 SIIL shall obtain Lipoxen Technologies prior written approval of any and
all protocols to be used in the Clinical Trials and shall comply with all
reasonable instructions of Lipoxen Technologies in relation to such protocols.

 

5.18 SIIL shall perform the Services:-

 

  5.18.1 in accordance with the Development Programme stated in Schedule 1 of
this Agreement ;

 

  5.18.2 to the best of its ability in a professional manner consistent with
industry standards;

 

  5.18.3 in accordance with the standard of care customarily observed with
regard to such services;

 

  5.18.4 in a timely manner and in accordance with the Timetable;

 

  5.18.5 in accordance with all reasonable instructions received from Lipoxen
Technologies;

 

  5.18.6 in compliance with all applicable laws, rules and regulations,
including without limitation, where applicable, GMP, current good laboratory
practices and GCP.

 

21



--------------------------------------------------------------------------------

5.19 SIIL shall be responsible for all risks and liability arising from or in
relation to the Clinical Trials and shall maintain appropriate insurance to
cover any such liability. SIIL shall, if requested to do so by Lipoxen
Technologies, provide evidence to Lipoxen Technologies that it has complied with
the terms of this clause 5.19 and shall indemnify Lipoxen Technologies in
accordance with clause 17.6.

 

6. Lipoxen Territory

 

6.1 It is the intention of the Parties that Lipoxen shall retain the right to
research, develop and exploit PSA EPO in the Lipoxen Territories, and after
termination of this Agreement, worldwide.

 

6.2 Lipoxen shall notify SIIL in writing if it or a Sub-licensee intends to
commence marketing or selling Lipoxen Products in a country which falls with the
scope of part (b) of the definition of the Lipoxen Territory.

 

6.3 Lipoxen PLC and Lipoxen Technologies shall keep SIIL fully informed on all
material developments relating to the exploitation of PSA EPO in the Lipoxen
Territories and shall promptly provide a copy to SIIL of any written agreement
entered into between Lipoxen entity and a Sub-licensee relating to PSA EPO.
Lipoxen shall be entitled to redact any provisions which are not relevant to the
scope and nature of the sub-licence from the relevant licence agreement prior to
providing it to SIIL.

 

6.4 Lipoxen Technologies shall ensure that any agreement it enters into with a
Sub-licensee shall prohibit the Sub-licensee on its own or through its
Affiliates from:-

 

  6.4.1 actively selling Lipoxen Products in the SIIL Territory; and

 

  6.4.2 using the SIIL Background IP for manufacture of any products other than
conjugates of PSA and EPO.

 

6.5 Subject to clause 6.6, Lipoxen Technologies shall be responsible, at its
entire discretion, for all research, development and exploitation of PSA EPO in
the Lipoxen Territory including, without limitation:-

 

  6.5.1 any and all applications for marketing authorisations to be made to the
regulatory authorities, including EMEA and FDA and obtaining all registrations
and approvals from regulatory authorities in the Lipoxen Territory required to
sell PSA EPO in the Lipoxen Territory;

 

  6.5.2 other than as set out in clause 5, all pre-clinical and clinical trials
required to obtain the registrations and approvals referred to in clause 6.5.1;

 

  6.5.3 subject to clause 6.6, any and all exploitation of PSA EPO in the
Lipoxen Territory including, without limitation, negotiations with third parties
and the determination of licensing arrangements with third parties for
exploitation of PSA EPO in the Lipoxen Territories;

 

22



--------------------------------------------------------------------------------

  6.5.4 complying with all laws and regulations that apply to PSA EPO in the
Lipoxen Territory;

 

  6.5.5 unless PSA EPO was supplied by SIIL, all product liability and insurance
relating to PSA EPO supplied in the Lipoxen Territory.

 

6.6 Lipoxen Technologies hereby agrees to use reasonable commercial efforts to
bring in commercial deals which help exploitation of a Successful PSA EPO
Product in the Lipoxen Territory within a period of one year from Completion. If
Lipoxen Technologies is not able to conclude a commercial deal in relation to a
Successful PSA EPO Product within a period of one year from Completion, then
SIIL shall have right to start commercial negotiations with third parties for
the exploitation of that Successful PSA EPO Product in the Lipoxen Territory.
SIIL will not be able to be able to conclude a deal with the third party without
the authority of Lipoxen Technologies and SIIL’s involvement in the negotiations
will not change the revenue sharing provisions in relation to the Successful PSA
EPO Product that are set out in clause 9.4 of this Agreement

 

6.7 If requested to do so by SIIL, Lipoxen Technologies agrees to enter into
good faith negotiations with SIIL regarding the acquisition by SIIL of rights to
market PSA EPO in the Lipoxen Territory.

 

6.8 For the avoidance of doubt, nothing in this Agreement shall prevent SIIL
from manufacturing and distributing in the Lipoxen Territory any products that
do not incorporate or make use of any of the Lipoxen Technology.

PSA EPO World Wide Rights

 

6.9 SIIL acknowledges that Lipoxen shall be entitled to negotiate with third
parties the right to exploit PSA EPO in all countries of the world except the
SIIL Territory. If Lipoxen Technologies wishes to grant a license to a third
party for countries forming part of the SIIL Territory then Lipoxen Technologies
shall be entitled to negotiate such a license with the prior, written approval
of SIIL, which approval shall not be unreasonbly withheld or delayed. In such a
case both Lipoxen Technologies and SIIL will discuss the nature of license and
the countries which Lipoxen Technologies wishes to licence to such third party
as the territory of the third party. Any such discussions may include a
consideration of the grant of a non-exclusive license in some countries of SIIL
Territory where SIIL has an existing presence. Lipoxen shall immediately notify
SIIL in writing if it grants third party rights to PSA EPO in the SIIL Territory
and provide a copy to SIIL of the agreement with the third party (the “Third
Party Agreement”).

 

6.10 SIIL agrees that with effect from the commencement date of the Third Party
Agreement:-

 

  6.10.1 the SIIL Territory shall be amended pursuant to the agreement entered
with the relevant third party;

 

23



--------------------------------------------------------------------------------

  6.10.2 the revenue sharing provisions set out in clause 9.7 of this Agreement
shall apply; and

 

  6.10.3 the provisions of clause 21.1.3 and 21.1.6 shall apply to those
countries which are no longer within the SIIL Territory.

First Clinical Trial in Lipoxen Territory

 

6.11 SIIL has agreed to support the Lipoxen Trials as set out in clauses 6.12 to
6.13 of this Agreement.

 

6.12 SIIL shall promptly do all acts and provide all information and documents
in SIIL’s possession and/or control which are reasonably required by Lipoxen
and/or its Sub-licensee in order for Lipoxen and/or its Sub-licensee (or a
contract research organisation appointed by Lipoxen or its Sub-licensee) to
prepare, submit and gain approval of any CMC Dossier required by a relevant
regulatory authority for commencement of a Lipoxen Trial.

 

6.13 SIIL shall, as and when requested to do so by Lipoxen Technologies after
the Effective Date, provide advice to Lipoxen Technologies in relation to the
preparation for and execution of the Lipoxen Trials, including advice in
relation to the preparation and filing of the technical information required by
the relevant regulatory authority in order to commence the Lipoxen Trials. SIIL
shall, if possible, procure that the advice provided to Lipoxen pursuant to this
clause 6.13 is provided by Dr Sajjad Desai, Assistant Medical Director of SIIL.

 

7. Licence of SIIL Background IP

 

7.1 SIIL grants to Lipoxen Technologies, subject to clause 9.4 and 9.16, an
exclusive, irrevocable, licence (with the right to grant sub-licences) to use
the SIIL Background IP and the SIIL Foreground IP in the Lipoxen Territory, for
the research, development, manufacture, use, sale, supply and other exploitation
of conjugates of PSA and EPO.

 

7.2 The SIIL Licence shall expire on a country by country basis on the later of
the following dates:-

 

  7.2.1 the date upon which no Valid Claim exists within the SIIL Background IP
and/or SIIL Foreground; and

 

  7.2.2 ten (10) years from the first commercial sale of a Lipoxen Product in
the Lipoxen Territory;

and thereafter, on a country by country basis (if applicable) the licence shall
be fully paid. For avoidance of doubt, once the licence granted under clause 7.1
is fully paid, Lipoxen Technologies shall be entitled to use and sub-licence the
SIIL Background IP and the SIIL Foreground without making any additional payment
to SIIL.

 

24



--------------------------------------------------------------------------------

7.3 The SIIL Licence shall, for the avoidance of doubt, include the right to use
any techniques, assays and cell lines used by SIIL in the development and/or
manufacture of PSA EPO and components of PSA EPO, including, subject to clause
19.8, the Serum Cell Line.

 

7.4 SIIL acknowledges that as at the Effective Date, SIIL has not carried out a
transfer of technology which would enable Lipoxen to fully exploit the SIIL
Licence and that Lipoxen does not have physical possession of the Serum Cell
Line. From time to time in the circumstances set out in clause 14.15 of this
Agreement and/or on expiry or termination of this Agreement, at Lipoxen’s
request, SIIL will immediately disclose and/or transfer to Lipoxen, its
Sub-licensee and/or an appointed representative of Lipoxen or its Sub-licensee
(which representative shall be suitably skilled in the manufacture of
pharmaceuticals), in accordance with the terms of clause 19, all information,
know how and materials (including samples of the cell lines referred to in
clause 7.3) that are reasonably required solely to enable Lipoxen and/or its
Sub-licensee to manufacture, store and handle Serum EPO and/or PSA EPO, to
exploit the SIIL Licence and to exploit its rights to Joint Foreground under
clause 8.7.

 

7.5 SIIL shall notify Lipoxen in writing of any and all components, including
any raw materials used in manufacture, of PSA EPO that are supplied to SIIL by a
third party supplier. The notice shall include details of the components,
details of the third party supplier and details of the terms upon which the
components are supplied to SIIL. SIIL shall at the written request of Lipoxen
use its reasonable endeavours to secure a supply arrangement on reasonable
commercial terms between Lipoxen and/or its Sub-licensee and the third party
supplier used by SIIL in relation to any such components.

 

7.6 SIIL shall notify Lipoxen Technologies in writing of any SIIL Background IP
that is licensed to SIIL and shall, if requested to do so by Lipoxen
Technologies, provide a copy of the relevant licence agreement to Lipoxen
Technologies and/or its Sub-licensees, provided that SIIL shall be entitled to
redact any provisions which are not relevant to the scope and nature of the
licence from the relevant licence agreement prior to providing it to Lipoxen.

 

7.7 For the avoidance of doubt, Lipoxen acknowledges that:-

 

  7.7.1 neither it nor its Sub-licensees shall be entitled to sell or supply EPO
which has not been conjugated to PSA and which has been made using the Serum
Cell Line; and

 

  7.7.2 if Lipoxen grants any sub-licence of the rights granted to it under
clause 7.1 of this Agreement to a Sub-licensee, the agreement between Lipoxen
and its Sub-licensee shall provide that any such sub-licence shall terminate on
expiry or termination of the relevant Sub-licensee’s right to use the PolyXen
Technology.

 

25



--------------------------------------------------------------------------------

8. Foreground

 

8.1 Any and all Foreground that relates specifically to the Serum Cell Line
and/or Serum EPO shall belong to SIIL.

 

8.2 Any and all trade marks, brand names, labels, literature, product inserts or
get-ups created by SIIL for use in relation to Licensed Products shall belong to
SIIL provided that SIIL shall not anywhere in the world use the trade mark
EREPOXEN or any trade mark which is confusingly similar to it.

 

8.3 Any and all Foreground that relates specifically to the Lipoxen Technology
shall belong to Lipoxen Technologies. Any and all trade marks, brand names,
labels, literature, product inserts or get-ups created by Lipoxen for use in
relation to Lipoxen Products, including the brand name EREPOXEN, shall belong to
Lipoxen Technologies.

 

8.4 Any Foreground that is not owned by either Party pursuant to clauses 8.1 to
8.3, including any Foreground which relates exclusively to the conjugation of
PSA and EPO and which relates exclusively to the PSA EPO conjugate, shall be
owned jointly by the Parties. Subject to clause 8.5, the Parties shall
collaborate to agree the appropriate method for the protection, development and
exploitation of the Joint Foreground. For the avoidance of doubt, if any
Foreground relates to the PolyXen Technology and can be used in relation to PSA
EPO but also has general applicability to molecules other than EPO, it shall be
owned by Lipoxen pursuant to clause 8.3 above.

 

8.5 Lipoxen Technologies shall have sole conduct and control of any and all
patent applications made in respect of the Joint Foreground which shall be filed
in the joint names of Lipoxen Technologies and SIIL. It shall submit to SIIL a
draft for its perusal at least sixty ( 60 ) days (or such shorter period as is
necessary in Lipoxen’s reasonable opinion to enable Lipoxen Technologies to
protect the relevant invention) before filing the same with the relevant patent
authorities. The cost of any such patent applications (and the cost of
maintaining any patents granted in respect thereof) shall be:-

 

  8.5.1 borne by Lipoxen Technologies in relation to patents and patent
applications in the Lipoxen Territory; and

 

  8.5.2 shared equally by the parties in relation to patents and patent
applications in the SIIL Territory.

 

8.6 Lipoxen Technologies shall consult regularly with SIIL in relation to the
patents and patent applications referred to in clause 8.5 and shall comply with
all reasonable suggestions made by SIIL in relation to the prosecution of such
patent applications. SIIL shall provide Lipoxen Technologies with all assistance
reasonably required by it in relation to the prosecution and maintenance of the
patents and patent applications referred to in clause 8.5.

 

8.7 For the avoidance of doubt, the parties agree that Lipoxen Technologies
shall have the royalty free right to use and exploit (which shall include the
right to grant licences to third parties without the consent of SIIL) the Joint
Foreground in the Lipoxen Territory and, after termination or expiry of the
Agreement, worldwide.

 

26



--------------------------------------------------------------------------------

8.8 For the avoidance of doubt, the parties agree that for the term of this
Agreement, subject to clause 8.9, SIIL shall have the royalty free right to use
and exploit the Joint Foreground in the SIIL Territory to the extent such use
and exploitation is required to enable SIIL to exploit the PolyXen Licence and
the licence granted to SIIL under clause 14.17 of this Agreement, but SIIL
agrees that it shall not be able to grant third parties the right to use or
exploit (by licence of otherwise) the Joint Foreground in any country of the
world without the prior written consent of Lipoxen.

 

8.9 The parties agree that SIIL shall have a non-exclusive, perpetual, royalty
free right in the SIIL Territory to use the Joint Foreground in relation to any
process used by SIIL to manufacture products containing PSA where the PSA is a
naturally occurring part of the product which has not been added to the product
by conjugation, genetic engineering or otherwise for the purposes of achieving,
directly or indirectly, any or all of the objectives of the PolyXen Technology.

 

9. Royalties

SIIL Royalties to Lipoxen

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

27



--------------------------------------------------------------------------------

[***]

Lipoxen Royalties to SIIL

 

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

SIIL’s Option to Capitalise its Rights

 

9.8 The parties agree that at any time after the commencement by Lipoxen PLC
and/or Lipoxen Technologies of a Phase IIa clinical trial in relation to a
Lipoxen Product but before the commencement of a Phase IIb clinical trial by
Lipoxen Technologies and/or Lipoxen PLC relating to a Lipoxen Product (the
“Option Period”), SIIL shall be entitled to serve written notice on Lipoxen
Technologies requiring Lipoxen PLC to capitalise SIIL’s rights under clause 9.4
in accordance with the provisions set out in clauses 9.9 to 9.14 below. Lipoxen
shall keep SIIL fully informed in respect of the status of the clinical trials
referred to in this clause 9.8 so that SIIL has sufficient time to exercise its
option of capitalisation as envisaged herein. Commencement of a clinical trial
for this purpose shall mean the actual administration of the PSA EPO doses to
humans admitted to the relevant clinical trial.

 

28



--------------------------------------------------------------------------------

9.9 Any notice served by SIIL pursuant to clause 9.8 (the “Option Notice”) must
be received by Lipoxen PLC during the Option Period. If Lipoxen does not receive
a notice from SIIL during the Option Period then SIIL’s right under clause 9.8
shall expire.

 

9.10 If within ninety (90) days of receipt of the Option Notice Lipoxen enters
into a licence agreement with a Sub-licensee in relation to all of the Lipoxen
Territory, SIIL’s rights under clause 9.8 shall expire and no further action
shall be taken by either party pursuant to clauses 9.12 to 9.15 below and in
such case clause 9.4.2 shall be applied [***]. If Lipoxen does not enter into a
licence agreement with a Sub-licensee in the ninety day period, the parties
agree that the procedure set out in clauses 9.11 to 9.15 shall apply.

 

9.11 The parties shall be entitled to appoint an expert in accordance with the
procedure set out in Schedule 21 of this Agreement, the cost of which shall be
borne entirely by SIIL, to determine the hypothetical value that would have been
achieved by Lipoxen if, on the date the expert issues his opinion, Lipoxen had
granted a third party an exclusive licence in the entire Lipoxen Territory of
Lipoxen’s rights in relation to PSA EPO. The expert appointed pursuant to this
clause 9.11 shall be required to assess the value of the exclusive licence based
on market practice and in terms of, and by apportioning the hypothetical
consideration due to Lipoxen between, up-front licence fees to be paid on
signature of the hypothetical licence agreement and milestones payable on the
achievement of clinical development and regulatory approval of Lipoxen Products
(the “Hypothetical Licence Fee”). The parties agree that for the purposes of
this clause 9.11, the expert shall not be entitled to attribute any value to,
and shall ignore for the purposes of determining the Hypothetical Licence Fee:-

 

  9.11.1 any hypothetical consideration that might be due to Lipoxen after
regulatory approval of a Lipoxen Product, for example milestones due on the
achievement of any commercial milestones such as first sale of a Lipoxen
Product; and

 

  9.11.2 any hypothetical royalties that might become due to Lipoxen on sale of
Lipoxen Products by the hypothetical sub-licensee.

 

[***]

Example

 

29



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

30



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

 

9.16 The parties agree that, following a determination by the expert in
accordance with clause 9.11, if Lipoxen thereafter successfully completes a
phase II clinical trial in relation to a Lipoxen Product, Lipoxen shall use
“Diligent and Reasonable Efforts” to:- (a) commence a phase III clinical trial
in relation to the Lipoxen Product; or (b) out-licence its rights in relation to
the Lipoxen Product to a third party. If at any time after expiry of the
eighteen month period following completion of a successful phase II clinical
trial in relation to a Lipoxen Product, SIIL can prove that Lipoxen has not
fulfilled its obligation to use Diligent and Reasonable Efforts to achieve the
objective described in this clause 9.16, SIIL’s only remedy under this clause
9.16 shall be, by service of thirty days (30) notice in writing to Lipoxen, to
terminate the licence granted to Lipoxen under clause 7.1. In the event to
termination of by Serum of the licence under clause 7.1:-

 

  9.16.1 SIIL will not be obliged to repay to Lipoxen any share of the
Capitalisation Payment received by SIIL prior to the date of termination; and

 

31



--------------------------------------------------------------------------------

  9.16.2 termination of the licence shall not affect any other provisions of
this Agreement which shall continue to have full force and effect.

For the purposes of this clause 9.16:-

 

  9.16.3 successful completion of a phase II clinical trial shall mean
generation and receipt by Lipoxen of data from a phase II clinical trial
conducted by or on behalf of Lipoxen in relation to a Lipoxen Product which
would support the commencement of an EMEA or FDA regulated phase III clinical
trial in relation to the Lipoxen Product without any objections being raised by
the relevant regulatory authority; and

 

  9.16.4 “Diligent and Reasonable Efforts” shall mean exerting such effort and
employing such resources as would normally be exerted or employed by a
reasonable third party for a product of similar market potential at a similar
state of its product life, taking into account the competitiveness of the
relevant marketplace, the proprietary and development positions of third
parties, the regulatory structure involved, and the profitability of the
product, when utilising sound and reasonable scientific, business and medical
practice and judgment in order to develop a product in a timely manner and
maximise the economic return to the parties form its commercialization.

 

10. Records and Inspections

 

10.1 During the term of this Agreement and for a period of three years
thereafter, SIIL shall keep at its normal place of business detailed and up to
date records and accounts showing:- (a) the quantity, description and value of
Licensed Products and Supply Products supplied by SIIL in each country, and
(b) all sums paid to Lipoxen by SIIL, and to SIIL by a Customer, in each case
during the previous three years. SIIL shall ensure that such records and
accounts are sufficient to ascertain the royalties and other sums due under this
Agreement.

 

10.2 SIIL shall make its records and accounts available, on reasonable notice,
for inspection during business hours by an independent chartered accountant
nominated by Lipoxen and reasonably acceptable to SIIL for the purpose of
verifying the accuracy of any statement or report given by SIIL to Lipoxen under
this Agreement and SIIL’s compliance with the terms of this Agreement. The
accountant shall be required to keep confidential all information learnt during
any such inspection, and to disclose to Lipoxen only such details as may be
necessary to report on the accuracy of SIIL’s statement or report and/or SIIL’s
compliance with the terms of this Agreement, a copy of which shall be given to
SIIL. Lipoxen shall be responsible for the accountant’s charges unless the
accountant certifies that there is an inaccuracy of more than 5 per cent in any
royalty statement or other payment, in which case SIIL shall pay his charges in
respect of that inspection.

 

32



--------------------------------------------------------------------------------

10.3 SIIL shall on reasonable notice, of at least one week (or shorted if
required for regulatory purposes) grant to a representative of Lipoxen
Technologies access to SIIL’s premises where any Supply Products (or materials
for Supply Products) are made, tested, inspected, labelled, packaged or stored
and shall provide such information and explanations as that representative shall
require to verify SIIL’s compliance with the terms of this Agreement. Any such
inspections shall be for the purpose of auditing and this shall not relieve SIIL
of any responsibility or liability.

 

10.4 During the term of this Agreement and for a period of three years
thereafter, Lipoxen Technologies shall keep at its normal place of business
detailed and up to date records and accounts showing the quantity, description
and value of Lipoxen Products supplied by Lipoxen Technologies in each country
during the previous three years. Lipoxen Technologies shall ensure that such
records and accounts are sufficient to ascertain the royalties and other sums
due under this Agreement.

 

10.5 Lipoxen Technologies shall make its records and accounts available, on
reasonable notice, for inspection during business hours by an independent
chartered accountant nominated by SIIL and reasonably acceptable to Lipoxen
Technologies for the purpose of verifying the accuracy of any statement or
report given by Lipoxen to SIIL under this Agreement and any payments made by
Lipoxen under clause 9.4 of this Agreement. The accountant shall be required to
keep confidential all information learnt during any such inspection, and to
disclose to SIIL only such details as may be necessary to report on the accuracy
of Lipoxen’s statement or report and/or payments made under clause 9.4 of this
Agreement. SIIL shall be responsible for the accountant’s charges unless the
accountant certifies that there is an inaccuracy of more than 5 per cent in any
royalty statement or other payment, in which case Lipoxen Technologies shall pay
his charges in respect of that inspection.

 

10.6 If any inspection of records demonstrates a shortfall in sums due to a
Party compared to sums actually paid to a Party, the payer shall immediately pay
the shortfall to the payee.

 

11. Reporting

Reporting - General

 

11.1 During the term of this Agreement and on expiry or termination, SIIL shall
provide Lipoxen with a written report (which may be sent by email) from time to
time setting out the results of all research and development carried out by SIIL
using the Licensed Rights.

 

11.2 During the term of this Agreement, SIIL shall provide to Lipoxen
Technologies an annual written development plan, showing all past, current and
projected activities taken or to be taken by SIIL to bring Licensed Products to
market and to maximise the sale of Licensed Products in the SIIL Territory.
Lipoxen Technologies receipt or approval of any such plan shall not be taken to
waive or qualify SIIL’s obligations under clauses 5.1 and 5.2.

 

33



--------------------------------------------------------------------------------

11.3 SIIL shall immediately notify Lipoxen Technologies by telephone, confirmed
by fax or email, if it becomes aware of any problems that are likely to
significantly delay the achievement of the milestones set out in Schedule 12.

 

11.4 Each of the parties shall, from time to time, but no more than once every
six months during the term of this Agreement, be entitled to request that the
other party provides to it a written report detailing any Foreground and/or PSA
Foreground made or acquired by the other party during the period since other
party last sent a report pursuant to this clause. Each report shall contain
sufficient details of the Foreground and/or the PSA Foreground to enable the
other party to:- (a) understand it; and (b) to the extent a party has ownership
rights to it or a right to a licence under this Agreement in relation to it, to
implement it.

Reporting – Clinical Trials

 

11.5 SIIL shall and shall procure that the Appointed CRO shall, during the term
of this Agreement:-

 

  11.5.1 keep detailed written records of its progress with the Services and, at
the request of Lipoxen Technologies, promptly provide Lipoxen Technologies with
access to and/or copies of such records;

 

  11.5.2 supply to Lipoxen Technologies on a regular basis (and no less than
once each Quarter) with an interim report describing the progress of the
Services including, without limitation, details of all material Foreground which
has been made or which has come to its attention and containing recommendations
regarding the future progress of the Services;

 

  11.5.3 notwithstanding clause 11.5.2 above, keep Lipoxen Technologies fully
informed of the progress of the Services and of all arising Foreground;

 

  11.5.4 immediately notify Lipoxen Technologies in writing if there is an
unexpected technical or scientific problem which makes it impossible to achieve
or is likely to cause a material delay to the Services, including any adverse
events arising pursuant to the Clinical Trials.

 

11.6 SIIL has prior to the Effective Date provided to Lipoxen Technologies a set
of the information described in Schedule 14 of this Agreement. SIIL agrees that
SIIL will promptly provide to Lipoxen Technologies in writing details of any
updates to the information described in Schedule 14 so that Lipoxen Technologies
at all times possesses the relevant information in its most up to date form.

 

11.7 SIIL will allow, and/or will procure that the Appointed CRO will allow,
Lipoxen Technologies and/or its employees to:-

 

  11.7.1 visit SIIL’s facilities and/or the Appointed CRO’s facilities; and

 

34



--------------------------------------------------------------------------------

  11.7.2 to review SIIL’s and/or the Appointed CRO’s records at reasonable times
and with reasonable frequency during normal business hours to:-

 

  11.7.2.1 verify compliance by SIIL and/or the Appointed CRO with clauses 5.11,
5.13 and 5.15; and/or

 

  11.7.2.2 observe the progress of the Services.

 

11.8 SIIL shall procure that the Appointed CRO shall update Lipoxen on the
progress of the Clinical Trials on a monthly basis via a telephone conference
call with Lipoxen. SIIL shall be notified of the time of the call and will be
entitled to appoint a representative to participate on the call.

 

12. Patent Notifications

Except as otherwise instructed by Lipoxen Technologies from time to time, SIIL
shall procure that the following notice is included on each Licensed Product and
in any information leaflet supplied with each Licensed Product in a reasonably
clear, readable and conspicuous manner:

“This product has been formulated using technology licensed from Lipoxen
Technologies and is protected by the following patents [insert the registration
numbers of the relevant Lipoxen Patents covering the country of sale].”

 

13. Infringement of the Lipoxen Patents

 

13.1 Each of the Parties shall promptly notify the other with such details as it
has in its possession of all Infringements as and when it becomes aware of an
Infringement.

 

13.2 Lipoxen Technologies may in its sole discretion and at its own cost have
the right to take action to prevent Infringements, including but not limited to
conducting infringement proceedings in its own name.

 

13.3 SIIL shall provide Lipoxen Technologies with such assistance as Lipoxen may
reasonably request in connection with any proceedings referred to in clause
13.2. Lipoxen Technologies shall pay SIIL’s reasonable out-of-pocket expenses
properly incurred in providing the requested assistance.

 

13.4 If Lipoxen decides not to initiate or prosecute proceedings against any
Infringer then SIIL may at its sole discretion and at its own cost and expense
take proceedings (or continue any existing proceedings commenced by the Lipoxen
Technologies) against such Infringer.

 

14. SIIL Supply Obligations

 

14.1 SIIL agrees to supply the Supply Products to Customers in accordance with
the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

14.2 SIIL acknowledges that its right to supply the Supply Products to Customers
is non-exclusive and that:-

 

  14.2.1 in accordance with the scope of the licence set out in clause 14.21,
Lipoxen and/or Customers may manufacture themselves, and/or appoint a third
party to manufacture and supply, PSA;.

 

  14.2.2 in accordance with the scope of the SIIL Licence and subject to the
restrictions in clause 7, Lipoxen and/or Customers may manufacture themselves
and/or appoint a third party to manufacture and supply to them, EPO for
conjugation to PSA; and/or

 

  14.2.3 Lipoxen and/or Customers may carry out the manufacture of PSA EPO from
PSA and EPO, or appoint a third party to do so on their behalf.

 

14.3 SIIL shall only be entitled to supply:-

 

  14.3.1 PSA to Lipoxen Technologies and/or to third parties that have entered
into agreements with Lipoxen Technologies granting such third parties rights to
use the PolyXen Technology;

 

  14.3.2 PSA EPO in the Lipoxen Territories to Lipoxen Technologies and/or to
third parties that have entered into agreements with Lipoxen Technologies
granting such third parties rights to use the PolyXen Technology in relation to
PSA EPO.

 

14.4 In response to Orders, SIIL shall manufacture and supply to Customers,
Supply Products:-

 

  14.4.1 in accordance with the terms of this Agreement;

 

  14.4.2 in accordance with the relevant Product Specification relating to the
relevant Supply Product;

 

  14.4.3 in accordance with FDA and all other applicable codes of practice,
guidelines, standards, regulations and anything of similar effect, in each case
relating to the Supply Product, including GMP;

 

  14.4.4 subject to clause 14.5, in accordance with the reasonable requirements
of Customers and any additional supply and quality terms agreed between SIIL and
a Customer.

 

14.5

If Customers make a material change to the relevant Product Specification, SIIL
shall only be obliged to use its best endeavours to customise the Supply Product
to meet those requirements and thereafter supply the modified Supply Products on
the same terms (except as to price in relation to which see paragraph 12 of
Schedule 23). Lipoxen Technologies shall provide to SIIL any and all know-how in
Lipoxen Technologies possession and/or control which is reasonably required by
SIIL to manufacture variations to the Product Specifications. SIIL shall not be
liable for failure to supply Supply

 

36



--------------------------------------------------------------------------------

  Products in cases where there has been a material change to the Product
Specification and, using its best endeavours, SIIL could not have been expected
to produce the modified Supply Product in accordance with the terms of this
Agreement.

 

14.6 The parties agree that the Supply Products shall be supplied by SIIL in
accordance with the terms set out in Schedule 23 of this Agreement and other
terms contained in the agreements to be entered with Customers and
Sub-licensees.

Supply of Supply Products to Lipoxen

 

14.7 SIIL agrees that for each new partner with which Lipoxen Technologies
commences an evaluation of the PolyXen Technology and/or for each new product
for which Lipoxen Technologies commences an evaluation of the PolyXen Technology
(whether on its own behalf or with a new or existing partner), notwithstanding
the provisions of paragraph 11 of Schedule 23 [***]

[***]

[***]

 

14.8 [***]

Nature of Supply Arrangements

 

14.9 As stated in clause 14.2 above, the parties acknowledge that the supply
arrangements set out in this Agreement are non-exclusive in nature. Lipoxen
Technologies shall use its reasonable endeavours to promote SIIL as a supplier
of PSA to Customers but such Customers shall not be obliged to purchase their
requirements of PSA from SIIL.

 

14.10 Lipoxen does not guarantee that Customers will place Orders with SIIL or
that Customers will place orders to any particular value.

 

14.11 Each Order shall be subject to the terms and conditions of this Agreement
(including the terms in Schedule 23) and in relation to each Customer, the terms
and conditions in any other agreements between SIIL and that Customer.

 

14.12 If a Customer wishes to purchase a Supply Product direct from SIIL rather
than placing Orders through Lipoxen Technologies, SIIL agrees to enter into
supply agreements with such Customers on terms which are no less favourable than
those set out in this Agreement, with the exception of the terms relating to
price set out in paragraph 11 of Schedule 23 and Schedule 15, which each
Customer (other than Lipoxen Technologies) will need to agree with SIIL on a
case by case basis.

 

37



--------------------------------------------------------------------------------

14.13 If SIIL enters into any agreement with a Customer this shall not create
any obligation or liability for Lipoxen, nor shall it detract from the rights of
Lipoxen under this Agreement. All agreements with Customers shall be separate
agreements and shall not render any Customer responsible for the acts and
omissions of other Customers nor shall a breach of or a termination by one
Customer affect agreements between SIIL and other Customers. Notwithstanding the
above, SIIL shall have an obligation to Lipoxen to enter into and to comply with
the terms of agreements between SIIL and Customers.

 

14.14 SIIL shall not supply Supply Products to third parties who are not
Customers save to the extent that SIIL is expressly licensed to do so under a
separate agreement.

EPO and PSA EPO Technology Transfer

 

14.15 SIIL acknowledges that if any of the following circumstances apply,
Lipoxen Technologies and/or its Customer shall be entitled to call for a
transfer of technology pursuant to clause 7.4, which shall be carried out by
SIIL in accordance with clause 19, to enable Lipoxen Technologies and/or its
Customer (and/or a third party on behalf of Lipoxen Technologies and/or its
Customer) to manufacture, store and handle:- (a) EPO (only for conjugation with
PSA); and/or (b) PSA EPO:-

 

  14.15.1 if SIIL fails to manufacture EPO and/or PSA EPO in accordance with the
relevant Product Specification and/or specifications provided by the Customer,
subject to clause 14.5 above and provided that those specifications are
reasonable;

 

  14.15.2 if SIIL cannot supply EPO and/or PSA EPO in countries required by
Customers within a reasonable time;

 

  14.15.3 if a Customer wishes itself to manufacture EPO for conjugation with
PSA and/or to manufacture PSA EPO;

 

  14.15.4 if a Customer wishes to use a third party to manufacture on behalf of
the Customer EPO for conjugation with PSA and/or PSA EPO; and/or

 

  14.15.5 if SIIL is otherwise unable to meet the requirements of Customers in
relation to EPO and/or PSA EPO; and/or

 

  14.15.6 on expiry or termination of this Agreement.

Licence of PSA Technology

 

14.16 The specification of the cell line used by Lipoxen to manufacture PSA is
set out in Schedule 16 of this Agreement. SIIL acknowledges that Lipoxen has
provided SIIL with a sample of the cell line described in Schedule 16.

 

[***]

 

38



--------------------------------------------------------------------------------

     [***]

 

     [***]

 

14.18 SIIL shall not be entitled to sub-licence, sub-contract or otherwise
transfer its rights under the licence set out in clause 14.17 to any person.

 

14.19 SIIL acknowledges that prior to the Effective Date Lipoxen Technologies
has supplied SIIL with any and all PSA Know How which is reasonably required to
enable SIIL to exercise its rights under this Agreement based on which SIIL has
manufactured and supplied PSA to Lipoxen Technologies, which has been duly
accepted and used by Lipoxen Technologies in its research. SIIL may, from time
to time, but no more than once in each Calendar year during the term of this
Agreement, ask Lipoxen Technologies to provide SIIL with a written report
detailing any PSA Improvements made or acquired by Lipoxen Technologies during
the period since Lipoxen Technologies last sent a report pursuant to this
clause. Each report shall contain sufficient details of the PSA Improvements to
enable SIIL to understand the PSA Improvements

Licence of SIIL PSA IP

 

14.20 [***]

[***]

 

14.22 The licence set out in clause 14.21 shall commence on the Effective Date
but shall not be exercised by Lipoxen Technologies until such time as:-

 

  14.22.1 SIIL fails to manufacture PSA in accordance with the relevant PSA
Specification and/or specifications provided by Customers, subject to clause
14.5 above and provided that those specifications are reasonable;

 

  14.22.2 SIIL cannot supply PSA manufactured in countries required by Customers
within a reasonable time;

 

  14.22.3 a Customer wishes to manufacture PSA itself or have PSA manufactured
by a third party for use by the Customer;

 

  14.22.4 SIIL is otherwise unable to meet the requirements of Customers in
relation to PSA; and/or

 

  14.22.5 this Agreement expires or terminates.

 

39



--------------------------------------------------------------------------------

PSA Technology Transfer

 

14.23 SIIL shall on termination or expiry of this Agreement and/or from time to
time on receipt of written notice from Lipoxen Technologies that Lipoxen
Technologies has exercised the licence set out in clause 14.21, in accordance
with clause 19, if requested to do so in writing by Lipoxen Technologies,
promptly transfer to Lipoxen or to a relevant Customer and/or the appointed
representative of Lipoxen or the Customer, any and all:-

[***]

[***]

PSA Foreground

 

14.24 The Parties agree that the PSA Foreground shall be jointly owned by SIIL
and Lipoxen Technologies. Both the parties assign to SIIL and Lipoxen
Technologies as tenants in common in equal shares all its right, title and
interest in the PSA Foreground, together with all associated rights and
remedies, including the right to take action against existing and past
infringers. This assignment shall be both a present and future assignment and to
the extent that this clause does not operate to assign any property, then each
party shall hold that property in trust for SIIL and Lipoxen and shall do
everything within its power to effect the arrangement that is closest to an
assignment without delay.

 

14.25 Subject to clauses 14.26 to 14.29, the parties shall collaborate to agree
the appropriate method for the protection, development and exploitation of the
PSA Foreground.

 

14.26 Lipoxen Technologies shall be responsible for managing any Intellectual
Property Rights relating to the PSA Foreground that are owned by SIIL and
Lipoxen Technologies as tenants-in common. Lipoxen Technologies may file (in the
joint names of Lipoxen Technologies and SIIL), prosecute and maintain such
patent applications in its own name as it considers reasonably necessary. The
application and prosecution costs of any such patent applications (and the cost
of maintaining any patents granted in respect thereof) shall be shared equally
between the parties. If Lipoxen Technologies chooses not to file or prosecute a
patent application or to maintain a granted patent as stated in this clause,
then SIIL may choose to file and prosecute the patent application and/or
maintain the patent and each party shall be responsible for half (50%) of the
costs and expenses incurred in connection with the filing, prosecution and
maintenance.

 

14.27 Lipoxen Technologies shall consult regularly with SIIL in relation to the
patents and patent applications referred to in clause 14.26 and shall comply
with all reasonable suggestions made by SIIL in relation to the prosecution of
such patent applications. SIIL shall provide Lipoxen Technologies with all
assistance reasonably required by Lipoxen in relation to the prosecution and
maintenance of the patents and patent applications referred to in clause 14.26.
Lipoxen Technologies shall provide SIIL a draft of any patent application to be
filed under this clause at least 60 days (or such shorter time as is reasonably
required in Lipoxen’s reasonable opinion to enable Lipoxen to protect the
invention which is the subject of the patent application) before the filing so
that SIIL can review the same and contribute.

 

40



--------------------------------------------------------------------------------

14.28 For the avoidance of doubt, the parties agree that Lipoxen Technologies,
subject to clause 14.22, shall be entitled during the term of this Agreement and
thereafter to use and exploit (which shall include the right to grant licences
to third parties worldwide without the consent of SIIL) the PSA Foreground,
royalty free, worldwide.

 

14.29 For the avoidance of doubt, the parties agree that SIIL rights to use the
PSA Foreground shall be solely as set out in clause 14.17 of this Agreement and
clause 14.30 below.

 

14.30 The parties agree that SIIL shall have a non-exclusive, perpetual, royalty
free right in the SIIL Territory to use the PSA Foreground in relation to any
process used by SIIL to manufacture products containing PSA where the PSA is a
naturally occurring part of the product which has not been added to the product
by conjugation, genetic engineering or otherwise for the purposes of achieving,
directly or indirectly, any or all of the objectives of the PolyXen Technology.

Master Cell Banks

 

14.31 SIIL shall create, maintain and lodge with at least one independent third
party Master Cell Banks in relation to the EPO Cell Line and the PSA Cell Line.

 

14.32 SIIL shall provide written details to Lipoxen of the third party with whom
the Master Cell Banks are lodged and evidence that SIIL has complied with all
regulatory requirements relating to the creation and maintenance of a Master
Cell Bank.

 

15. Payment Terms

 

15.1 All sums due under this Agreement:

 

  15.1.1 are exclusive of Value Added Tax or any other sales tax or duties,
which if and where applicable will be paid by the payee to the payee in addition
to any sum in respect of which they are calculated;

 

  15.1.2 shall be paid in US dollars to the credit of the payee’s bank account,
details of which shall be notified to the payer as and when necessary;

 

  15.1.3 shall be made without deduction of income tax or other taxes charges or
duties that may be imposed, except insofar as the payer is required to deduct
the same to comply with applicable laws. The Parties shall co-operate and take
all steps reasonably and lawfully available to them, at the expense of the
payee, to avoid deducting such taxes and to obtain double taxation relief. If
the payer is required to make any such deduction it shall provide the payee with
such certificates or other documents as it can reasonably obtain to enable the
payee to obtain appropriate relief from double taxation of the payment in
question; and

 

  15.1.4 shall be made by the due date, failing which the payee may charge
interest on any outstanding amount on a daily basis at a rate equivalent to 2%
(two per cent) above the London Inter-Bank Offer Rate (6 months).

 

41



--------------------------------------------------------------------------------

15.2 If any payments due under this Agreement are calculated as a percentage of
sums received or invoiced by a Party and a Party receives such a sum in a
currency other than US dollars, payments due under this Agreement shall first be
calculated in the currency in which such sum is invoiced and/or received and
then converted into equivalent US dollars at the buying rate of such other
currency as quoted by Citibank in London as at the close of business on the day
upon which the payment relating to such sum is due under this Agreement or, if
earlier, the day upon which such payments are made to the other Party.

 

15.3 If at any time during the continuation of this Agreement a payer is
prohibited from making any of the payments required hereunder by a governmental
authority in any country then the payer will within the prescribed period for
making the said payments in the appropriate manner use its best endeavours to
secure from the proper authority in the relevant country permission to make the
said payments and will make them within 7 (seven) days of receiving such
permission. If such permission is not received within 30 (thirty) days of the
payer making a request for such permission then, at the option of the payee,
that payer shall deposit the payments due in the currency of the relevant
country either in a bank account designated by the payee within such country or
such payments shall be made to an associated company of the payee designated by
the payee and having offices in the relevant country designated by the payee.

 

15.4 The Parties agree that each party shall be responsible for paying any taxes
arising pursuant to or in relation to this Agreement for which the party is
primarily liable.

 

16. Warranties

Lipoxen Technologies Warranties

 

16.1 Lipoxen Technologies warrants to SIIL that at the Effective Date:

 

  16.1.1 Lipoxen Technologies owns the PolyXen Patents existing at the Effective
Date;

 

  16.1.2 Lipoxen Technologies has the right to grant the PolyXen Licence;

 

  16.1.3 so far as Lipoxen Technologies is actually aware, use of the Polyxen
Technology and PolyXen Patents in the SIIL Territory in accordance with the
terms of this Agreement will not infringe the Intellectual Property Rights of a
third party;

 

  16.1.4 Lipoxen Technologies has not committed any act that would render any of
the PolyXen Patents invalid or that would prevent the PolyXen Patents from
proceeding to grant:

 

  16.1.5 Lipoxen Technologies has not disclosed any material PolyXen Know How to
a third party other than subject to a confidentiality agreement; and

 

  16.1.6 Lipoxen Controls the PSA Cell Line and PSA Know-How.

 

42



--------------------------------------------------------------------------------

16.2 All statements, representations, warranties, terms and conditions (whether
express or implied) as to the suitability and/or usefulness of the Licensed
Rights for any particular purpose including without limitation the development
of Licensed Products and/or the manufacture of PSA are hereby excluded to the
maximum extent permissible by law.

 

16.3 Without prejudice to the generality of clause 16.2 and subject to the
express warranties given in clause 16.1, Lipoxen does not give any warranty,
representation or undertaking:

 

  16.3.1 as to the efficacy, usefulness, safety or commercial or technical
viability of the Lipoxen Technology and/or any products made or processes
carried out using the Lipoxen Technology;

 

  16.3.2 as to the volumes or quality of the Licensed Products and/or PSA which
may be manufactured through use of the Lipoxen Technology;

 

  16.3.3 that any of the PolyXen Patents or PSA Patents are or will be valid or
that any of the patent applications that comprise part of the PolyXen Patents or
PSA Patents will proceed to grant;

 

  16.3.4 that all or any part of the PolyXen Know How and/or PSA Know How is
confidential and is not otherwise available to the public.

SIIL Warranties

 

16.4 SIIL undertakes and warrants to Lipoxen that:-

 

  16.4.1 prior to the Effective Date, it has complied with the terms of clause
4.5, 5.2 and 5.4 of the Supplementary Agreement and it will, after the Effective
Date, at all times comply with clauses 5.10, 5.13 and 5.15 of this Agreement;

 

  16.4.2 it shall ensure that it is able to comply with the provisions relating
to ownership of the Foreground and the PSA Foreground set out in clauses 8 and
14.24 of this Agreement;

 

  16.4.3 it has the right to grant the SIIL Licence and the licence set out in
clause 14.21 of this Agreement;

 

  16.4.4 exercise of the SIIL Licence and the licence set out in clause 14.21,
including the use by Lipoxen and/or its Sub-licensee of the Serum Cell Line to
manufacture Serum EPO, will not, so far as SIIL is aware, infringe the property
or Intellectual Property Rights of a third party;

 

  16.4.5 it acquired the rights to and in the Serum Cell Line pursuant to the
[***] and [***] had the right to transfer the Serum Cell Line to SIIL in
accordance with the terms of the [***];

 

43



--------------------------------------------------------------------------------

  16.4.6 SIIL is not in breach of the terms of the [***]. [***] has no right to
call for the return of the Serum Cell Line to [***] and will not, as a result of
the terms of this Agreement and the implementation thereof, have a right to call
for the return of the Serum Cell Line to [***];

 

  16.4.7 SIIL has itself developed the process and know how for the fermentation
of the Serum Cell Line and manufacture of the Serum EPO and it does not require
a licence from a third party to use the process and/or know how;

 

  16.4.8 Schedule 18 of this Agreement contains a complete and full description
of any Intellectual Property Rights owned by or licensed to SIIL relating to the
Serum EPO, PSA EPO and the Serum Cell Line;

 

  16.4.9 there is nothing, by way of contractual restrictions owed to third
parties or otherwise, that would prevent SIIL from granting a licence to Lipoxen
and/or its Sub-licensees of any of the Intellectual Property Rights set out in
Schedule 18;

 

  16.4.10 prior to the Effective Date SIIL has disclosed to Lipoxen any and all
licence agreements to which SIIL is a party and which relate to the Serum Cell
Line, Serum PSA and/or PSA EPO;

 

  16.4.11 prior to the Effective Date SIIL has complied with the provisions of
clauses 7.5 and 7.7 of this Agreement;

 

  16.4.12 it has the right to enter into this Agreement and will not be in
breach of any agreement with a third party as a result of entering into this
Agreement;

 

  16.4.13 as at the Effective Date, all of the Intellectual Property Rights
which it owns, controls or uses under licence that are necessary or desirable
for the manufacture of PSA that are set out in Schedule 19;

 

  16.4.14 Schedule 20 sets out a list of all Intellectual Property Rights owned,
controlled or created by SIIL in the course of the Development (as defined in
the DMA).

 

17. Limitation of Liability and Indemnity

 

17.1 SIIL shall assume all risks associated with the development, manufacture,
use and supply of Licensed Products in the SIIL Territory and Supply Products
world-wide and shall be responsible for all third party claims relating to the
Licensed Products and Supply Products including, but not limited to, claims
based upon product liability laws.

 

17.2 SIIL acknowledges that the Lipoxen Technology is at an early stage of
development. Accordingly, specific results cannot be guaranteed and any results,
materials, information or other items (together “Delivered Items”) provided
under this Agreement are provided “as is” and without any express or implied
warranties, representations or undertakings. As examples, but without limiting
the foregoing, Lipoxen does not give any warranty that Delivered Items are of
merchantable or satisfactory quality, are fit for any particular purpose, comply
with any sample or description, or are viable, uncontaminated, safe or non-toxic

 

44



--------------------------------------------------------------------------------

17.3 Lipoxen shall not have any liability to SIIL whether in contract, tort,
negligence or otherwise for any loss or damage arising out of and/or in
connection with:

 

  17.3.1 any research, development, manufacture, use, distribution or supply of
the Licensed Products and/or Supply Products by SIIL; and/or

 

  17.3.2 use of Licensed Products and/or Supply Products by any third party.

 

17.4 If at any time SIIL has reason to believe that it has failed or may fail to
comply with the provisions of this Agreement, SIIL shall immediately notify
Lipoxen Technologies of the cause, the expected period of the non-compliance,
the steps proposed by SIIL to minimise the non-compliance, the consequences of
that non-compliance and all other relevant facts.

SIIL Indemnities

 

17.5 SIIL shall fully indemnify, and at all times keep Lipoxen fully
indemnified, against any and all liability, damages, claims, demands, actions,
proceedings, expenses (including, but not limited to, legal expenses and fees)
arising out of or in connection with:

 

  17.5.1 any exercise of the Licensed Rights by SIIL including any research,
development, manufacture, use, distribution, sale and/or supply of Supply
Products and/or Licensed Products;

 

  17.5.2 any use by a third party of the Licensed Products and/or Supply
Products manufactured and/or supplied by or on behalf of SIIL; and/or

 

  17.5.3 the performance (or non-performance) of the supply obligations of SIIL
in relation to Supply Products under this Agreement.

 

17.6 SIIL shall indemnify and shall keep Lipoxen indemnified against any and all
liability, damages, claims, proceedings and expenses (including, but not limited
to, legal expenses and fees) arising out of or in connection with the Clinical
Trials provided that SIIL shall not be liable under this clause 17.5 for any and
all liability, damages, claims, proceedings and expenses (including but not
limited to, legal expenses and expert’s fees) that arise directly as a result of
express instructions received from Lipoxen Technologies in relation to conduct
of the Clinical Trials.

Lipoxen Indemnity

 

17.7 Subject to clause 17.8, Lipoxen Technologies shall indemnify SIIL against
any and all liability, damages, claims, proceedings, expenses (including, but
not limited to, legal expenses and expert’s fees) incurred by SIIL resulting
from any allegation or claim that use of the inventions disclosed in the PolyXen
Patents in PSA EPO in the SIIL Territory in the Field infringes the Intellectual
Property Rights of a third party.

 

45



--------------------------------------------------------------------------------

17.8 Lipoxen’s Technologies liability under the indemnity set out in clause 17.7
shall only commence in relation to PSA EPO from the date upon which phase III
clinical trials in relation to PSA EPO are successfully completed.

Insurance

 

17.9 For the duration of this Agreement and for a period of three years
following termination, SIIL shall maintain adequate insurance cover for any
liabilities arising under this Agreement. SIIL shall provide details of such
insurance cover and evidence that it is in force if requested by Lipoxen
Technologies. If SIIL fails to comply with this clause 17.9 then Lipoxen
Technologies may take out appropriate insurance and recover the cost from SIIL.

 

18. Confidential Information and Publication

 

18.1 Each Party (the “Receiving Party”) undertakes:

 

  18.1.1 to maintain as secret and confidential all Confidential Information
obtained directly or indirectly from the other Party (“Disclosing Party”) in the
course of or in anticipation of this Agreement;

 

  18.1.2 to use the Confidential Information of the other Party only for the
purposes of this Agreement;

 

  18.1.3 to disclose the Confidential Information of the other Party only to
those of its employees, contractors, and sub-licensees to whom and to the extent
that such disclosure is reasonably necessary for the purposes of exploiting its
rights and complying with its obligations under this Agreement; and

 

  18.1.4 to comply with the obligations of this clause 18 for so long as it has
knowledge of any Confidential Information received or derived from the other
Party which period shall, for the avoidance of doubt, survive termination or
expiry of this Agreement.

 

18.2 The provisions of clause 18.1 shall not apply to Confidential Information
which the Receiving Party can prove:

 

  18.2.1 was, prior to its receipt by the Receiving Party from the Disclosing
Party, or is subsequently disclosed to the Receiving Party without any
obligations of confidence by a third party who has not derived it directly or
indirectly from the Disclosing Party; or

 

  18.2.2 is or becomes generally available to the public through no act or
default of the Receiving Party or its agents, employees, Affiliates or
sub-licensees; or

 

  18.2.3 the Receiving Party is required to disclose to the courts of any
competent jurisdiction, or to any government regulatory agency or financial
authority, provided that the Receiving Party shall:

 

  (a) inform the Disclosing Party as soon as is reasonably practicable of its
obligation to disclose such information; and

 

  (b) at the Disclosing Party’s request seek to persuade the court, agency or
authority to have such information treated in a confidential manner, where this
is possible under the court, agency or authority’s procedures; or

 

46



--------------------------------------------------------------------------------

  18.2.4 in the case of Confidential Information disclosed by Lipoxen to SIIL,
is disclosed to actual or potential Customers of Licensed Products in so far as
such disclosure is reasonably required to promote the sale or use of Licensed
Products provided that the Customer signs a written confidentiality undertakings
at least as restrictive as those set out in this clause 18.

 

18.3 The Receiving Party shall procure that all of its employees and contractors
who have access to any of the Disclosing Party’s Confidential Information, shall
be made aware of and subject to these obligations and shall have entered into
written undertakings of confidentiality at least as restrictive as those set out
in this clause 18.

 

18.4 Notwithstanding the provisions of this clause 18, each of the Parties may
make press releases, publications or presentations regarding the research and
development conducted pursuant to this Agreement (collectively, a
“Publication”), provided that:

 

  18.4.1 the publishing Party shall first deliver the proposed text of the
Publication to the other Party for review at least 10 business days prior to
submission of the Publication to any publisher or other third party;

 

  18.4.2 the receiving party may, within 10 business days of such delivery,
object to the Publication on the grounds that it would involve the disclosure of
that Party’s Confidential Information, or because there is patentable subject
matter in which that Party has an interest which needs protection;

 

  18.4.3 upon receipt of a written objection within the 10 business day period,
the publishing Party shall delete any references to the Confidential Information
of the other party and/or if requested to do so by the receiving Party shall
delay disclosure of the Publication for up to one hundred and twenty (120) days
from the initial delivery of the Publication to enable the filing of patent
applications on any patentable subject matter;

 

  18.4.4 the Publication acknowledges the other Party in the title of the
Publication as well as the contribution of the Party to the research and
development that is the subject of the publication.

 

18.5 The Parties acknowledge that if Confidential Information is owned:-

 

  18.5.1 by a Party pursuant to clause 8.1, 8.2 or 8.3 it shall be deemed to
have been disclosed to the other Party by the owning Party even if it was
created by the other Party; and

 

  18.5.2 jointly by the Parties pursuant to clauses 8.4 or 14.24 it shall be
deemed to have been disclosed by each party to the other.

 

47



--------------------------------------------------------------------------------

18.6 Provided that it does not disclose any Confidential Information of the
other Party, each party shall be entitled to make press releases in relation to
the existence of or progress of this Agreement without the prior written consent
of the other Party.

 

18.7 The parties agree that the prices set out in Schedule 15 shall be the
Confidential Information of SIIL.

 

19. Transfers of Know How from SIIL

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

48



--------------------------------------------------------------------------------

[***]

[***]

[***]

 

19.4 The parties acknowledge that the objectives of a technology transfer is to
enable Lipoxen Technologies, a Customer and/or appointed representative of
Lipoxen Technologies or a Customer, to manufacture the relevant Supply Product
in the exact manner and to a standard and scale which is equivalent to that
achieved by SIIL at the date of the technology transfer and which satisfies the
requirements of EMEA and/or FDA relating to the transfer of the manufacture of
biological pharmaceutical products. SIIL agrees to use its best endeavours to
achieve that objective and agrees that a technology transfer will not be deemed
to be complete until the party receiving the technology transfer, being Lipoxen
Technologies or a Customer and/or the appointed representative of Lipoxen
Technologies or a Customer, is able to manufacture three batches of the relevant
Supply Product which are consistent in terms of:-

 

  19.4.1 specification to a specification (a) equivalent to that to which SIIL
was making and supplying the relevant Supply Product at the time of the
technology transfer; or (b) which is acceptable to the regulatory authorities in
the country in which the relevant Supply Product will be used and/or sold,
provided that if the specification is different from the specification, to which
SIIL is manufacturing and supplying the relevant Supply Product at the time,
then SIIL will take reasonable efforts to see that the technology transfer meets
the requirements of the regulatory authorities; and

 

  19.4.2 quality with the relevant Supply Product as manufactured by SIIL at the
date of the relevant technology transfer;

[***]

 

19.5 Lipoxen acknowledges that on receipt of the technology transfer, it will
comply at all times with the restriction in clause 7.7 in relation to use of the
Serum Cell Line.

 

19.6 The parties agree that first time that Lipoxen or a Sub-licensee exercises
its rights under this clause 19 to a transfer of technology in relation to in
relation to EPO and/or PSA EPO , SIIL shall have a right by notice in writing to
Lipoxen PLC (to be received by Lipoxen PLC within thirty (30) days of service of
the notice seeking the relevant technology transfer) to trigger the
capitalisation procedures set out in clauses 9.11 to 9.15 of this Agreement.

 

49



--------------------------------------------------------------------------------

19.7 The parties agree that, subject to clauses 19.8, 19.9 and 9.13, SIIL shall
not be able to charge a fee in respect of any technology transfer (including the
transfer of any cell lines) in relation to any of the Supply Products as SIIL
agrees that its entire compensation in relation to any such technology transfer
shall:-

 

  19.7.1 be satisfied by the royalty to be paid to SIIL under clause 9.4.2 of
this Agreement; and/or

 

  19.7.2 be satisfied via the compensation paid to SIIL pursuant to clauses 9.11
to 9.15 of this Agreement which, for the avoidance of doubt, shall only ever be
paid once.

[***]

[***]

[***]

[***]

 

[***] SIIL agrees that if no sums have previously been paid to SIIL under clause
19.8 and Lipoxen and/or a Sub-licensee calls for a transfer of the Serum Cell
Line but agrees that the right to use the Serum Cell Line will be limited to the
CIS, [***]

[***]

 

  19.9.2 [***].

 

50



--------------------------------------------------------------------------------

19.10 SIIL agrees that in no circumstances shall it cease to supply any Supply
Product to Lipoxen Technologies and/or a Customer which is the subject of a
technology transfer until at least twelve (12) months after the transfer has
been successfully completed to the entire satisfaction of Lipoxen Technologies
and/or its Customer.

 

19.11 SIIL agrees that if SIIL is in breach of any of the terms of this clause
19, Lipoxen Technologies shall be entitled to withhold payments due to SIIL
under clause 9 of this Agreement until such time as the breach has been remedied
by SIIL.

 

19.12 If the parties cannot agree the matters referred to in clauses 19.3 and
19.4 in the thirty day period specified, or if any other dispute arises in
relation to the provisions of this clause 19, the parties can refer the matter
to an expert for determination in accordance with the procedure set out in
Schedule 21 of this Agreement, but any fee as set out in clause 19.8 in respect
of Serum Cell Line transfer shall be subject to the considerations stated and
the minimum and maximum amounts set out in clause 19.8.

 

19.13 The parties agree that SIIL shall not be obliged to conduct a technology
transfer pursuant to this clause 19 in relation to the same Supply Product to
the same Customer (or its representative) more than once but:-

 

  19.13.1 a transfer of technology to one Customer shall not exhaust the rights
of another Customer to call for a technology transfer under this clause 19; and

 

  19.13.2 a transfer of technology in relation to one Supply Product shall not
exhaust a Customer’s rights to call for a technology transfer under this clause
19 in relation to another Supply Product;

PROVIDED THAT, once SIIL has successfully completed the first technology
transfer in relation to a particular Supply Product, SIIL shall be entitled to
charge at cost only for the time incurred by SIIL personnel and the reasonable
expenses of the personnel (including flights, accommodation and sustenance) in
relation to a second and subsequent technology transfer relating to the same
Supply Product.

 

19.14 Once SIIL has successfully completed a technology transfer to Lipoxen
and/or a Customer in relation to a Supply Product, SIIL shall thereafter not
have any liability to Lipoxen and/or the relevant Customer, whether in contract,
tort, negligence or otherwise for any loss or damage arising out of and/or in
connection with any research, development, manufacture, use, distribution, sale
or supply of the relevant Supply Product by Lipoxen and/or the Customer unless
such loss or damage relates to or results from a breach by SIIL of any of the
warranties set out in this Agreement.

 

51



--------------------------------------------------------------------------------

20. Duration and termination

 

20.1 This Agreement shall come into effect on the Effective Date and shall
continue until terminated earlier in accordance with this clause 20.

 

20.2 Without prejudice to any other right or remedy, any of the Parties may
terminate this Agreement in whole or in part at any time by notice in writing to
the other Party (“Other Party”), such notice to take effect as specified in the
notice, if the Other Party is in material breach of this Agreement and, in the
case of a breach capable of remedy, the breach is not remedied within 90 days of
the Other Party receiving notice specifying the breach and requiring its remedy.

 

20.3 Lipoxen may terminate this Agreement if SIIL is not able to prove that in
any six month period from 1 January to 30 June and/or in any six month period
from 1 July to 31 December, SIIL has committed a minimum of one hundred and
fifty (150) man hours to the research and development of PSA EPO.

 

20.4 Without limitation to clause 20.2, Lipoxen shall be entitled to terminate
this Agreement on written notice to SIIL with immediate effect if SIIL is in
breach of clauses 5.10, 5.13 or 5.15 of this Agreement, provided that any delay
in the timelines on account of delay in the grant and/or notification to SIIL of
relevant approvals and/or permissions from the offices of the Drug Controller
Authorities of India and relevant Government Of India authorities will not
amount to a breach by SIIL provided that:-

 

  20.4.1 the relevant stage of the timeline could not be met without the grant
of such approvals and/or permissions; and

 

  20.4.2 Lipoxen PLC received notice in writing from Serum at the time the
application was made by Serum for the relevant approval and/or permission.

 

20.5 Without prejudice to Lipoxen other rights or remedies, Lipoxen may
terminate this Agreement if:-

 

  20.5.1 control (as defined in Section 840 of the Income and Corporation Taxes
Act 1988) of SIIL shall be acquired by any person, or group of Connected Persons
(as defined by Section 839 of the Income and Corporation Taxes Act 1988), not
having control of SIIL at the date of this Agreement; and/or

 

  20.5.2 if SIIL ceases to carry on the business of making PSA other than as a
result of negligible demand for PSA; and/or

 

  20.5.3 if SIIL ceases to carry on the business of making PSA EPO other than as
a result of negligible demand for PSA EPO;

[***]

 

52



--------------------------------------------------------------------------------

20.6 Lipoxen may terminate this Agreement with immediate effect by giving
written notice to SIIL if SIIL or any of its Affiliates commences legal
proceedings, or assists any third party to commence legal proceedings, to
challenge the:-

 

  20.6.1 validity of any of the PolyXen Patents and/or the PSA Patents;

 

  20.6.2 the ownership of any of the PolyXen Patents and/or the PSA Patents
(unless such patent is alleged to be Foreground and/or PSA Foreground in which
case the commencement of legal proceedings will not give rise to a right to
terminate the Agreement); or

 

  20.6.3 to challenge the secrecy or substantiality of any of the PolyXen Know
How and/or the PSA Know How (unless such know how is alleged to be Foreground
and/or PSA Foreground in which case the commencement of legal proceedings will
not give rise to a right to terminate the Agreement).

 

21. Consequences of termination

 

21.1 Upon termination or expiry of this Agreement for any reason:

 

  21.1.1 each party shall within 30 days of the date of termination or expiry
pay to the others all sums due to it under this Agreement in respect of the
period up to and including the date of termination or expiry, including, without
limitation, any royalties payable on Licensed Products sold or supplied prior to
or on the date of termination;

 

  21.1.2 any rights or remedies of each of the parties arising from any breach
of this Agreement shall continue to be enforceable;

 

  21.1.3 SIIL shall be entitled to sell, use or otherwise dispose of (subject to
payment of royalties under clause 9.1) any unsold or unused stocks manufactured
prior to expiry or termination of:- (a) PSA EPO to any party for the period
equivalent to the shelf life of PSA EPO; and (b) in case of PSA, to Customers
for a period of 6 months following the date of expiry or termination;

 

  21.1.4 subject to clause 21.1.3, SIIL shall no longer be licensed to use or
otherwise exploit in any way, either directly or indirectly, the Licensed Rights
and SIIL shall, and shall procure that its Appointed CRO shall, unless required
by regulators to complete a clinical trial in relation to a cohort of patients
being dosed at the time of expiry and/or termination, which cohort shall be
entitled to complete the relevant trial, forthwith cease all activities
requiring a licence under this Agreement;

 

  21.1.5 SIIL shall forthwith cease manufacturing PSA and PSA EPO under this
Agreement;

 

  21.1.6 SIIL shall consent to the cancellation of any formal licence granted to
it, or of any registration of it in any register, in relation to any of the
Lipoxen Patents;

 

53



--------------------------------------------------------------------------------

  21.1.7 each party shall return to the other within a reasonable period of time
all Confidential Information and any copies thereof disclosed to it by the other
party;

 

  21.1.8 SIIL shall provide to Lipoxen Technologies a detailed report setting
out the progress it has made with the Development Programme;

 

  21.1.9 SIIL shall provide to Lipoxen Technologies all data (including without
limitation clinical trials data), know how and materials generated by SIIL
pursuant to this Agreement, the Licence Agreement, the Letter Amendments, the
Supplemental Agreement and/or the DMA and comply with its obligations pursuant
to clauses 7. 4 and/or 14.23 of this Agreement;

 

  21.1.10 the SIIL Licence shall, subject to clause 9.4, continue with full
force and effect but shall become world wide;

 

  21.1.11 to the extent that title has not previously passed to Lipoxen
Technologies pursuant to this Agreement, SIIL shall assign to Lipoxen
Technologies all of the Foreground and PSA Foreground;

 

  21.1.12 at Lipoxen’s Technologies option SIIL shall return to Lipoxen
Technologies or destroy all other data, know how and materials provided to SIIL
by Lipoxen Technologies and/or generated by SIIL in connection with the
provision of the Services;

 

  21.1.13 SIIL shall return to Lipoxen Technologies and/or destroy to the entire
satisfaction of Lipoxen Technologies any and all cell lines used by SIIL to make
PSA;

 

  21.1.14 at the request of Lipoxen Technologies, SIIL shall assign to Lipoxen
Technologies any or all of the agreements between SIIL and an Appointed CRO;

 

  21.1.15 comply with the provisions of clauses 7.4 and 14.2.3 in relation to
transfer of technology; and

 

  21.1.16 the following clauses shall continue in full force and effect: 1, 2,
3, 4.3, 4.4, 5.8, 5.19, 6.1, 6.8, 7, 8, 9.1 to 9.7 (in so far as it relates to
product manufactured prior to termination or expiry but sold thereafter as set
allowed by clause 21.1) 10, 11.1, 11.5, 14.15, 14.21 to 14.30, 15, 17, 18, 19,
21, 22.

 

21.2 If Lipoxen Technologies terminates this Agreement pursuant to clause 21.4,
Lipoxen Technologies agrees that if it receives any Net Revenues in respect of a
Successful PSA EPO Product, then Lipoxen Technologies shall use any such Net
Revenues to compensate SIIL for any costs and expenses reasonably incurred by
SIIL prior to the date of termination of this Agreement in relation to Clinical
Trials relating to the relevant Successful PSA EPO Product.

 

54



--------------------------------------------------------------------------------

22. General

Force majeure

 

22.1 Neither Party shall have any liability or be deemed to be in breach of this
Agreement for any delays or failures in performance of this Agreement which
result from circumstances beyond the reasonable control of that Party, including
without limitation labour disputes involving that Party. The Party affected by
such circumstances shall promptly notify the other Party in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.

Amendment

 

22.2 This Agreement may only be amended in writing signed by duly authorised
representatives of Lipoxen Technologies, Lipoxen PLC and the SIIL.

Assignment and third party rights

 

22.3 Subject to clause 22.4 below, none of the Parties shall assign, mortgage,
charge or otherwise transfer any rights or obligations under this Agreement, nor
any of the Licensed Rights, without the prior written consent of the other
Party.

 

22.4 Each of the Parties may assign all of its rights and obligations under this
Agreement together with its rights in the Licensed Rights to any company to
which it transfers all of its assets or business, PROVIDED that the assignee
undertakes to the other Party to be bound by and perform the obligations of the
assignor under this Agreement. However a Party shall not have such a right to
assign this Agreement if it is insolvent or any other circumstance described in
clause 20 applies to it.

Waiver

 

22.5 No failure or delay on the part of either Party to exercise any right or
remedy under this Agreement shall be construed or operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy preclude the
further exercise of such right or remedy.

Invalid clause

 

22.6 If any provision or part of this Agreement is held to be void or invalid,
amendments to this Agreement may be made by the addition or deletion of wording
as appropriate to remove the void or invalid part or provision but otherwise
retain the provision and the other provisions of this Agreement to the maximum
extent permissible under applicable law. The Parties shall endeavour to agree
amendments to such void or invalid provisions in a reasonable manner so as to
achieve the original intention of the parties.

 

55



--------------------------------------------------------------------------------

Change of Control

 

22.7 Subject to clause 20.5, any substantial change in the management and
control of either of the Parties and/or any merger of either of the Parties with
another entity shall not result in termination of this Agreement and it shall be
the responsibility of the then existing management of the Party to see that the
continuity of this Agreement is maintained in all respects and the management
stepping out shall make aware the terms of this agreement to the management who
is stepping into to control the Party.

Formal licences

 

22.8 The Parties shall execute such formal licences as may be necessary or
appropriate for registration of the rights granted under this Agreement with
Patent Offices and other relevant authorities. The Parties shall use reasonable
endeavours to ensure that, to the extent permitted by relevant authorities and
unless required to submit this Agreement by any order of law, this Agreement
shall not form part of any public record.

Role of Parties

 

22.9 The parties hereto expressly understand and agree that Lipoxen
Technologies, Lipoxen PLC and SIIL are independent contractors in the
performance of each and every part of this Agreement. Subject to the provisions
of clauses 8.4 and14.24 relating to joint ownership of Foreground and PSA
Foreground, nothing contained herein shall be construed as creating any agency,
partnership or other form of joint enterprise between the Parties.

Interpretation

 

22.10 In this Agreement:

 

  22.10.1 the headings are used for convenience only and shall not affect its
interpretation;

 

  22.10.2 references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine;

 

  22.10.3 references to clauses and Schedules mean clauses of, and schedules to,
this Agreement; and

 

  22.10.4 references to the grant of “exclusive” rights shall mean that the
person granting the rights shall neither grant the same rights (in the same
field and territory) to any other person, nor exercise those rights itself.

Notices

 

22.11

Any notice to be given under this Agreement shall be in writing and shall be
sent by first class mail or air mail, or by fax (confirmed by first class mail
or air mail) to the address of the relevant Party set out at the head of this
Agreement, or to the relevant fax number

 

56



--------------------------------------------------------------------------------

  set out below, or such other address or fax number as that Party may from time
to time notify to the other Party in accordance with this clause 22.11. The fax
numbers of the Parties are as follows: Lipoxen Technologies and Lipoxen PLC +44
20 7389 5011; SIIL 91 20 26993970.

 

22.12 Notices sent as specified in clause 22.11 shall be deemed to have been
received three working days after the day of posting (in the case of inland
first class mail), or ten working days after the date of posting (in the case of
air mail), or on the next working day after transmission (in the case of fax
messages, but only if a transmission report is generated by the sender’s fax
machine recording a message from the recipient’s fax machine, confirming that
the fax was sent to the number indicated above and confirming that all pages
were successfully transmitted).

Anti-poaching Provisions

 

22.13 Neither party shall, and shall procure that none of its Affiliates shall,
during the term of this Agreement and for a period of twelve (12) months after
the termination of this Agreement, without the prior written agreement of the
other:-

 

  22.13.1 employ or offer to employ, or enter into a contract for the services
of, any individual who was, during the term of this Agreement, an employee
holding an executive or managerial position with, or an officer of, the other
party or any of its Affiliates; or

 

  22.13.2 entice, solicit or procure any such person to leave the employment of
the other party or its Affiliate (or attempt to do so) whether or not that
person would commit any breach of contract in leaving such employment; or

 

  22.13.3 procure or facilitate the making of any such offer or attempt by any
such person.

Law and Jurisdiction

 

22.14 The validity, construction and performance of this Agreement shall be
governed by the law of the State of New York, USA. Any disputes arising from or
relating to this Agreement shall be subject to the exclusive jurisdiction of the
courts of the State of New York, USA, to which the parties hereby irrevocably
submit, except that a Party may seek an interim injunction in any court of
competent jurisdiction.

Further action

 

22.15 Each of the Parties agrees to execute, acknowledge and deliver such
further instruments, and do all further similar acts, as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

Entire agreement

 

22.16

This Agreement, including its Schedules, sets out the entire agreement between
the Parties relating to its subject matter and supersedes all prior oral or
written agreements,

 

57



--------------------------------------------------------------------------------

  arrangements or understandings between them relating to such subject matter.
The Parties acknowledge that they are not relying on any representation,
agreement, term or condition which is not set out in this Agreement provided
that nothing in this Agreement shall exclude a party’s liability for fraud.

Third parties

 

22.17 With the exception of any rights expressly created in this Agreement in
favour of Affiliates of Lipoxen Technologies and/or Customers (which rights may
be enforced directly against SIIL), this Agreement does not create any right
enforceable by any person who is not a party to it.

AGREED by the Parties through their authorised signatories in the presence of
the witnesses listed below:

 

For and on behalf of

Lipoxen Technologies Ltd

   

For and on behalf of

Serum Institute of India Limited

 

   

 

Signed     Signed

 

   

 

Print name     Print name     [***]

 

   

 

Title     Title     [***]

 

   

 

Date     Date Witnessed on behalf of     Witnessed on behalf of Lipoxen
Technologies Ltd     Serum Institute of India Limited

 

   

 

Signed     Signed

 

58



--------------------------------------------------------------------------------

 

   

 

Print name     Print name

 

   

 

Title     Title

 

   

 

Date     Date Witnessed on behalf of     Lipoxen Technologies Ltd    

 

    Signed    

 

    Print name    

 

    Title    

 

    Date     For and on behalf of     Lipoxen PLC    

 

    Signed    

 

    Print name    

 

59



--------------------------------------------------------------------------------

 

    Title    

 

    Date     Witnessed on behalf of Lipoxen PLC    

 

    Signed    

 

    Print name    

 

    Title    

 

    Date     Witnessed on behalf of     Lipoxen PLC    

 

    Signed    

 

    Print name    

 

60



--------------------------------------------------------------------------------

 

    Title    

 

    Date    

 

61



--------------------------------------------------------------------------------

Schedule 1

Development Programme for PSA EPO in Indication A by SIIL in SIIL Territory

 

62



--------------------------------------------------------------------------------

 

LOGO [g708796exu_pg064.jpg]

 

63



--------------------------------------------------------------------------------

Schedule 2

PolyXen Patents

Schedule 2

PolyXen Patents

 

Schlich Ref

  

Country

  

Client Ref

  

Title

  

Status

  

App Date

  

App No.

  

Grant Date

  

Grant No.

Glycopolysialylation (Glycopolysialylation of Non-Blood Coagulation Proteins)   
            P39650WO    PCT    Glycopolysialylation    Glycopolysialylation of
Non-Blood Coagulation Proteins    Pending    26/07/2010    PCT/GB2010/001422   
   P39650US    USA    Glycopolysialylation    Glycopolysialylation of Non-Blood
Coagulation Proteins    Pending    26/07/2010    12/843,284       Maleimido -
PSA (Polysialic Acid Derivatives) - Divisional P39617USD 1    USA    Maleimido -
PSA    Polysialic Acid Derivatives    Pending    12/08/2004    12/717,073      

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

Maleimido - PSA Polysialic Acid Derivatives                      P39617US    USA
   Maleimido - PSA    Polysialic Acid Derivatives    Granted    12/08/2004   
10/568,111    06/04/2010    7,691,826 P39617RU    Russian Federation   
Maleimido - PSA    Polysialic Acid Derivatives    Granted    12/08/2004   
2006107545    27/06/2008    2327703 P39617KR    Korea, South    Maleimido - PSA
   Polysialic Acid Derivatives    Pending    12/08/2004    2006-7002875      
P39617IT    Italy    Maleimido - PSA    Polysialic Acid Derivatives    Granted
   12/08/2004    4768054.1    03/10/2007    1654289 P39617IND1    India   
Maleimido - PSA    Polysialic Acid Derivatives    Pending    12/08/2004   
812/DELNP/2009       P39617IN    India    Maleimido - PSA    Polysialic Acid
Derivatives    Granted    12/08/2004    903/DELNP/2006    19/08/2009    235740
P39617GB    United Kingdom    Maleimido - PSA    Polysialic Acid Derivatives   
Granted    12/08/2004    4768054.1    03/10/2007    1654289 P39617FR    France
   Maleimido - PSA    Polysialic Acid Derivatives    Granted    12/08/2004   
4768054.1    03/10/2007    1654289 P39617ES    Spain    Maleimido - PSA   
Polysialic Acid Derivatives    Granted    12/08/2004    4768054.1    03/10/2007
   1654289 P39617DE    Germany    Maleimido - PSA    Polysialic Acid Derivatives
   Granted    12/08/2004    4768054.1    03/10/2007    1654289 (602004009314.9)
P39617CH    Switzerland    Maleimido - PSA    Polysialic Acid Derivatives   
Granted    12/08/2004    4768054.1    03/10/2007    1654289 Monofunctional PSA
(Sialic Acid Derivatives for Protein Derivatisation and Conjugation)            
   P39607US    USA    Monofunctional PSA    Sialic Acid Derivatives for Protein
Derivatisation and Conjugation    Granted    12/08/2004    10/568,043   
05/10/2010    7,807,824

 

2



--------------------------------------------------------------------------------

P39607RU    Russian Federation    Monofunctional PSA    Sialic Acid Derivatives
for Protein Derivatisation and Conjugation    Pending    12/08/2004   
2006107546       P39607KR    Korea, South    Monofunctional PSA    Sialic Acid
Derivatives for Protein Derivatisation and Conjugation    Pending    12/08/2004
   2006-7002900       P39607JP    Japan    Monofunctional PSA    Sialic Acid
Derivatives for Protein Derivatisation and Conjugation    Granted    12/08/2004
   2006-523058    13/08/2010    4566194 P39607IN    India    Monofunctional PSA
   Sialic Acid Derivatives for Protein Derivatisation and Conjugation    Pending
   12/08/2004    985/DELNP/2006       P39607EP    EPO    Monofunctional PSA   
Sialic Acid Derivatives for Protein Derivatisation and Conjugation    Pending   
12/08/2004    4768074.9       Monofunctional PSA (Sialic Acid Derivatives for
Protein Derivatisation and Conjugation) – Divisional                P39607USD1
   USA    Monofunctional PSA Div    Sialic Acid Derivatives for Protein
Derivatisation and Conjugation    Pending    12/08/2004    12/897,523       NHS
Functional PSA (Activated Sialic Acid Derivatives for Protein Derivatisation and
Conjugation)                P39608US    USA    NHS Functional PSA    Activated
Sialic Acid Derivatives for Protein Derivatisation and Conjugation    Pending   
16/02/2006    11/816,823       P39608JP    Japan    NHS Functional PSA   
Activated Sialic Acid Derivatives for Protein Derivatisation and Conjugation   
Pending    16/02/2006    2007-555696      

 

3



--------------------------------------------------------------------------------

P39608IN    India    NHS Functional PSA    Activated Sialic Acid Derivatives for
Protein Derivatisation and Conjugation    Pending    16/02/2006   
6400/DELNP/2007       P39608EP    EPO    NHS Functional PSA    Activated Sialic
Acid Derivatives for Protein Derivatisation and Conjugation    Pending   
16/02/2006    6709777.4       P39608CN    China    NHS Functional PSA   
Activated Sialic Acid Derivatives for Protein Derivatisation and Conjugation   
Pending    16/02/2006    2.0068E+11       P39608 Priority    EPO    NHS
Functional PSA    Activated Sialic Acid Derivatives for Protein Derivatisation
and Conjugation    Withdrawn    23/02/2005    5251017.9       NHS-Amino PSA
Reactions (Sialic Acid Derivatives)                   P39609US    USA   
NHS-Amino PSA Reactions    Sialic Acid Derivatives    Granted    12/08/2005   
11/660,128    25/01/2011    7,875,708 P39609JP    Japan    NHS-Amino PSA
Reactions    Sialic Acid Derivatives    Pending    12/08/2005    2007-525356   
   P39609IN    India    NHS-Amino PSA Reactions    Sialic Acid Derivatives   
Pending    12/08/2005    1100/DELNP/2007       P39609EP    EPO    NHS-Amino PSA
Reactions    Sialic Acid Derivatives    Pending    12/08/2005    5794259.1      

 

4



--------------------------------------------------------------------------------

NHS-Amino PSA Reactions (Sialic Acid Derivatives) - Divisional                  
P39609USD1    USA    NHS-Amino PSA Reactions (Divisional)    Sialic Acid
Derivatives    Pending    12/08/2005    12/987,878       N-terminal
polysialylation (N-Terminal Derivatisation of Proteins with Polysaccharides)   
            P39613US    USA    N-terminal polysialylation    N-Terminal
Derivatisation of Proteins with Polysaccharides    Pending    25/07/2007   
12/375,012       P39613JP    Japan    N-terminal polysialylation    N-Terminal
Derivatisation of Proteins with Polysaccharides    Pending    25/07/2007   
2009-521342       P39613IN    India    N-terminal polysialylation    N-Terminal
Derivatisation of Proteins with Polysaccharides    Pending    25/07/2007   
573/DELNP/2009       P39613EP    EPO    N-terminal polysialylation    N-Terminal
Derivatisation of Proteins with Polysaccharides    Pending    25/07/2007   
7766361.5       N-terminally-polysialylated GCSF (Derivatisation of Granulocyte
Colony- Stimulating Factor)                P39606US    USA    N-terminally-
polysialylated GCSF    Derivatisation of Granulocyte Colony-Stimulating Factor
   Pending    25/07/2007    12/375,006       P39606JP    Japan    N-terminally-
polysialylated GCSF    Derivatisation of Granulocyte Colony-Stimulating Factor
   Pending    25/07/2007    2009-521336       P39606IT    Italy    N-terminally-
polysialylated GCSF    Derivatisation of Granulocyte Colony-Stimulating Factor
   Granted    25/07/2007    7789047.3    12/05/2010    2041167

 

5



--------------------------------------------------------------------------------

P39606IN    India    N-terminally-polysialylated GCSF    Derivatisation of
Granulocyte Colony-Stimulating Factor    Pending    25/07/2007    572/DELNP/2009
      P39606GB    United Kingdom    N-terminally-polysialylated GCSF   
Derivatisation of Granulocyte Colony-Stimulating Factor    Granted    25/07/2007
   7789047.3    12/05/2010    2041167 P39606FR    France   
N-terminally-polysialylated GCSF    Derivatisation of Granulocyte
Colony-Stimulating Factor    Granted    25/07/2007    7789047.3    12/05/2010   
2041167 P39606ES    Spain    N-terminally-polysialylated GCSF    Derivatisation
of Granulocyte Colony-Stimulating Factor    Granted    25/07/2007    7789047.3
   12/05/2010    2041167 P39606EP    EPO    N-terminally-polysialylated GCSF   
Derivatisation of Granulocyte Colony-Stimulating Factor    Granted    25/07/2007
   7789047.3    12/05/2010    2041167 P39606DE    Germany   
N-terminally-polysialylated GCSF    Derivatisation of Granulocyte
Colony-Stimulating Factor    Granted    25/07/2007    7789047.3    12/05/2010   
60 2007 006 492.9-08 (EP 2041167) P39606CH    Switzerland   
N-terminally-polysialylated GCSF    Derivatisation of Granulocyte
Colony-Stimulating Factor    Granted    25/07/2007    7789047.3    12/05/2010   
2041167 Polysaccharide B in DDS (Pharmaceutical Compositions)                  
P39674US    USA    Polysaccharide B in DDS    Pharmaceutical Compositions   
Granted    08/06/1992    08/431474    08/12/1998    5846951 Polysialylated
Insulin (N-Terminal Polysialylation)                   P39612US    USA   
Polysialylated Insulin    N-Terminal Polysialylation    Pending    25/07/2007   
12/375,010      

 

6



--------------------------------------------------------------------------------

P39612RU    Russian Federation    Polysialylated Insulin    N-Terminal
Polysialylation    Pending    25/07/2007    2009105696       P39612KR    Korea,
South    Polysialylated Insulin    N-Terminal Polysialylation    Pending   
25/07/2007    2009-7003805       P39612JP    Japan    Polysialylated Insulin   
N-Terminal Polysialylation    Pending    25/07/2007    2009-521337      
P39612IN    India    Polysialylated Insulin    N-Terminal Polysialylation   
Pending    25/07/2007    571/DELNP/2009       P39612EP    EPO    Polysialylated
Insulin    N-Terminal Polysialylation    Pending    25/07/2007    7789051.5   
   P39612CN    China    Polysialylated Insulin    N-Terminal Polysialylation   
Pending    25/07/2007    2.0078E+11       Polysialylation in SDS (Derivatisation
of Proteins in Aqueous Solution)                P39671IT    Italy   
Polysialylation in SDS    Derivatisation of Proteins in Aqueous Solution   
Granted    14/05/2001    1931843.5    21/12/2005    1335931 P39671GB    United
Kingdom    Polysialylation in SDS    Derivatisation of Proteins in Aqueous
Solution    Granted    14/05/2001    1931843.5    21/12/2005    1335931 P39671FR
   France    Polysialylation in SDS    Derivatisation of Proteins in Aqueous
Solution    Granted    14/05/2001    1931843.5    21/12/2005    1335931 P39671ES
   Spain    Polysialylation in SDS    Derivatisation of Proteins in Aqueous
Solution    Granted    14/05/2001    1931843.5    21/12/2005    1335931 P39671DE
   Germany    Polysialylation in SDS    Derivatisation of Proteins in Aqueous
Solution    Granted    14/05/2001    1931843.5    21/12/2005    1335931
(60116137.8) P39671CH    Switzerland    Polysialylation in SDS    Derivatisation
of Proteins in Aqueous Solution    Granted    14/05/2001    1931843.5   
21/12/2005    1335931

 

7



--------------------------------------------------------------------------------

Polysialylation of EPO (Polysaccharide Derivatives of Erythropoietin)         
         P39614US    USA    Polysialylation of EPO    Polysaccharide Derivatives
of Erythropoietin    Pending    25/07/2007    12/375,008       P39614JP    Japan
   Polysialylation of EPO    Polysaccharide Derivatives of Erythropoietin   
Pending    25/07/2007    2009-521343       P39614EP    EPO    Polysialylation of
EPO    Polysaccharide Derivatives of Erythropoietin    Pending    25/07/2007   
7766363.1      

 

8



--------------------------------------------------------------------------------

Schedule 3

PSA

Chemical structure of the alpha-2,8-linked form of polysialic acid (PSA), also
known as ‘colominic acid’.

[***]

[***]

[***]

[***]

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

Schedule 4

PSA EPO

PSA conjugated Erythropoietin (PSA EPO) will use Erythropoietin [***]. EPO to be
produced using the Serum Cell Line. The resulting conjugate will comprise a
mono-PSA Erythropoietin conjugate having [***] assessed using appropriate
methods and will exhibit greater or equal in vivo half life to that of Mircera,
in human clinical testing, pharmaceutical preparations of the conjugate having
said molecules as an active ingredient and administered in appropriate dosage
form and schedule.

In the SIIL Territory, SIIL shall be entitled to use PSA as specified in Part D
of Schedule 25 of this Agreement.

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

Schedule 5

PSA EPO Specifications

[***]

 

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***]

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***]

[***]

 

2



--------------------------------------------------------------------------------

Schedule 6

PSA Patents

 

Title

 

Publication No.

 

Patent No.

Endotoxin Removal Patent   WO 2008/104811 A1   PCT/GB2008/050138 Fractionation
Patent   WO 2006/016161 A1   PCT/GB2005/003149

 

Lipoxen   SIIL



--------------------------------------------------------------------------------

Schedule 7

Provisions Relating to the Issue of Shares to SIIL

 

1. Interpretation

In this Schedule the following words and expressions have the following
meanings:

 

“AIM”      means the market of that name operated by the London Stock Exchange;
“AIM Rules”      means the AIM Rules for Companies published by the London Stock
Exchange as for the time being in force; “dispose”      includes, mortgaging,
pledging, charging, lending, assigning, selling, transferring or otherwise
disposing of the relevant securities or agreeing to dispose of any relevant
securities or otherwise encumbering the relevant securities; “Lock-Up Shares”  
(a)    the Consideration Shares;   (b)    the Subscription Shares;   (c)    the
Warrant Shares; and   (d)    all other ordinary shares into which any of the
above shares are sub-divided or converted, or issued by way of bonus issue or
otherwise derived from such shares (whether by way of consolidation,
sub-division, capitalisation, rights issue or otherwise) “London Stock Exchange”
     means the London Stock Exchange plc; “Consideration Shares”      [***] new
ordinary shares of 0.5 pence each in the capital of Lipoxen PLC to be allotted
to SIIL; “SIIL Shares”      the Consideration Shares and the Subscription
Shares; “Subscription Price”      means equal to 11 pence per Subscription Share
multiplied by the number of Subscription Shares; “Subscription Shares”     
means [***] new ordinary shares of 0.5 pence each in the capital of Lipoxen PLC,
and “Subscription Share” shall be construed accordingly; and

 

2



--------------------------------------------------------------------------------

“Warrant Shares”      means up to [***] ordinary shares of 0.5 pence each in the
capital of Lipoxen PLC which may be issued to SIIL pursuant to the term of a
warrant instrument to be executed on or around the date hereof.

 

2. Consideration Shares

 

2.1 On the Allotment Date, Lipoxen PLC shall allot and issue the Consideration
Shares to SIIL and shall use its reasonable endeavours to ensure the admission
of the Consideration Shares to trading on AIM. Following allotment of the
aforesaid Lipoxen PLC shall deliver to SIIL a copy, certified to be a true copy
by a director or secretary of Lipoxen PLC, of a resolution of the board of
directors of Lipoxen PLC (or a duly authorised committee of that board)
authorising the allotment and issue of the Consideration Shares referred to in
this paragraph 2 and shall procure that SIIL shall be entered in the register of
members of Lipoxen PLC as the holder of the Consideration Shares.

 

2.2 These Consideration Shares are being allotted and issued to SIIL in
consideration of the surrender of Licenses by SIIL for products as referred in
Clause 3 and Schedule 11 and for the developmental work done on PSA EPO.

 

3. Further Subscription

 

3.1 SIIL further agrees to subscribe for, and Lipoxen PLC agrees, subject to
receipt of the Subscription Price pursuant to paragraph 3.2 below, to issue and
allot, the Subscription Shares to SIIL on the Allotment Date.

 

3.2 In consideration for the agreement to allot the Subscription Shares pursuant
to this paragraph 3, SIIL hereby agrees to pay or procure payment of the
Subscription Price to Lipoxen PLC by 5 p.m. (London time) on the Allotment Date
or earlier.

 

3.3 The Subscription Shares shall be credited as fully paid up on the date of
allotment by Lipoxen PLC.

 

3.4 Following allotment of the Subscription Shares Lipoxen PLC shall procure
that SIIL shall be entered in the register of members of Lipoxen PLC as the
holder of the Subscription Shares and shall deliver to SIIL a copy, certified to
be a true copy by a director or secretary of Lipoxen PLC, of a resolution of the
board of directors of Lipoxen PLC (or a duly authorised committee of that board)
authorising the allotment and issue of the Subscription Shares.

 

3.5 Lipoxen PLC shall immediately notify SIIL in writing when the Placing
occurs.

 

3



--------------------------------------------------------------------------------

4. Lock in

 

4.1 SIIL hereby undertakes that it will, and will procure that its connected
persons and nominees will, retain absolute legal and beneficial title to the
Lock-Up Shares, free from encumbrances for a period commencing on the date of
issue of the SIIL Shares and ending twenty four (24) months thereafter (the
“Lock Up Period”) and shall not during the Lock Up Period:

 

  4.1.1 offer, dispose of or agree to offer or dispose of, directly or
indirectly, any such Lock-Up Shares or any legal or beneficial interest in any
such Lock-Up Shares; and/or

 

  4.1.2 enter into or agree to enter into any derivative transaction of any type
whatsoever (including without limitation, any swap, contract for differences,
option, warrant, convertible securities or futures transaction or arrangement)
in respect of, or referenced to, any of such Lock-Up Shares,

whether such transaction is settled by delivery of such Lock-Up Shares or other
securities, in cash or otherwise.

 

4.2 SIIL hereby irrevocably and unconditionally undertakes, agrees and
represents to and with Lipoxen PLC in respect of the Lock-Up Shares that it
shall, and shall procure that all its connected persons and nominees (as
applicable) shall, for a period of twenty four (24) months commencing on expiry
of the Lock-Up Period (the “Orderly Marketing Period”):

 

  4.2.1 offer, dispose of or agree to offer or dispose of, directly or
indirectly, any such Lock-Up Shares or any legal or beneficial interest in any
such Lock-Up Shares; and/or

 

  4.2.2 enter into or agree to enter into any derivative transaction of any type
whatsoever (including without limitation, any swap, contract for differences,
option, warrant, convertible securities or futures transaction or arrangement)
in respect of, or referenced to, any of such Lock-Up Shares,

only through Lipoxen PLC’s corporate brokers or financial advisers from time to
time, unless SIIL has previously informed Lipoxen PLC of the proposed disposal
or transaction and Lipoxen PLC has agreed in writing, such consent not to be
unreasonably withheld, that the disposal or transaction may be effected through
SIIL’s existing brokers.

 

4



--------------------------------------------------------------------------------

Schedule 8

Serum Cell Line

[***]

 

5



--------------------------------------------------------------------------------

Schedule 9

Serum EPO Specification

 

[***]       [***] [***]       [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]       [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

 

6



--------------------------------------------------------------------------------

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***]

[***]

 

7



--------------------------------------------------------------------------------

Schedule 10

Timetable

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***]

 

8



--------------------------------------------------------------------------------

Schedule 11

Products in relation to which SIIL’s rights will cease in relation to which SIIL
will cease all research and development

Products as defined in the Licence Agreement, Supplemental Agreement, the Letter
Amendments and/or the DMA

PSA Conjugated Non-Glycosylated EPO;

Polysialyated Doxorubicin;

Polysialyated GCSF;

Polysialyated Interferon Alpha;

Polysialyated Liposomal Doxorubicin;

Liposomal Doxorubicin;

Liposomal Pneumococcal;

Liposomal Rabies;

Liposomal Hib

Liposomal Carboplatin;

Liposomal Cisplatin;

Liposomal Co-delivery HIV;

Liposomal Oral Tetanus Toxoid;

Liposomal Paclitaxel;

 

9



--------------------------------------------------------------------------------

Schedule 12

Milestones and dates

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***]

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***]

 

10



--------------------------------------------------------------------------------

Schedule 13

Royalty Statements

 

1. In respect of each country where Licensed Products were sold or supplied
during that Quarter:

 

  1.0 the Net Sales Value of each type of Licensed Product sold or supplied
expressed both in the currency of sale and in US dollars together with
conversion rates used;

 

  1.1 the amount of any amounts deducted from the invoiced price in accordance
with the definition of Net Sales Value;

 

  1.2 the royalty rate applicable to each type of Licensed Product sold or
supplied in that country;

 

  1.3 the calculation of the royalties payable in respect of each type of
Licensed Product; and

 

  1.4 the total amount of royalties payable in respect of that country.

 

2. For the SIIL Territory as a whole:

 

  2.0 the total amount of royalties payable under clause 9.1;

 

  2.1 the amount of any withholding tax deducted pursuant to clause 15.1.3.

 

11



--------------------------------------------------------------------------------

Schedule 14

Information to be provided to Lipoxen Technologies

 

  •   Preparation of PSA EPO conjugate

 

  •   Purification and characterisation of PSA EPO conjugate (including peptide
mapping etc)

 

  •   Stability studies of the PSA EPO formulation (with and without HSA or any
other formulation added in)

 

  •   Toxicity Studies relating to PSA EPO

 

  •   Application for Phase I, II or III trial to Drug Controller General of
India

 

  •   Manufacturing methods for PSA

 

12



--------------------------------------------------------------------------------

Schedule 15

Price of Supply Products

[***]

 

[***]

  

[***]

[***]   [***]    [***]   [***]    [***]   [***]    [***] [***]    [***] [***]   
[***] [***]   

[***]

 

[***]

[***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***]    [***]    [***]

 

13



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

14



--------------------------------------------------------------------------------

Schedule 16

Specification for PSA cell line

[***]

 

15



--------------------------------------------------------------------------------

Schedule 17

SIIL PSA IP

 

[***]

  

[***]

  

[***]

  

[***]

[***]

 

[***]

  

[***]

 

[***]

  

[***]

 

[***]

 

[***]

   [***]

 

16



--------------------------------------------------------------------------------

Schedule 18

Serum Cell Line – IP

[***]

[***]

 

17



--------------------------------------------------------------------------------

Schedule 19

IP of SIIL Needed or Desirable to manufacture PSA

 

[***]

  

[***]

  

[***]

  

[***]

[***]

 

[***]

  

[***]

 

[***]

  

[***]

 

[***]

 

[***]

   [***]

 

18



--------------------------------------------------------------------------------

Schedule 20

IP developed by SIIL pursuant to the DMA

NIL

 

19



--------------------------------------------------------------------------------

Schedule 21

Expert Determination – Procedure

 

1. Any question or dispute which the terms of this Agreement specifies shall be
referred to an expert, may be referred to an expert in the circumstances set out
in the relevant provisions of this Agreement, by either party serving on the
other party notice (“Referral Notice”) that it wishes to refer the question or
dispute to an expert.

 

2. The dispute shall be determined by a single independent impartial expert who
shall be agreed between the parties. In the absence of agreement between the
parties within 30 days of the service of a Referral Notice, either of the
parties shall be entitled to seek quotes from any of the following parties (the
“Candidates”) to act as expert to determine the relevant question/dispute:-

 

  2.0 Cambridge Consultants Limited of Science Park, Milton Road, Cambridge, CB4
0DW, or any successor thereto;

 

  2.1 Leerink Swann of One Federal Street, 37th Floor, Boston, MA 02110, USA, or
any successor thereto; and

 

  2.2 Deloitte Recap of 200 Berkely Street, Boston MA, 02116, USA, or any
successor thereto.

 

3. The parties agree that the Candidate which is prepared to accept an
appointment as expert and which provides the lowest quote to do so shall be
appointed as the expert to determine the relevant question/dispute.

 

4. 30 days after the appointment of the expert pursuant to paragraph 2 or 3,
both parties shall exchange simultaneously statements of case in no more than
10,000 words, in total, and each side shall simultaneously send a copy of its
statement of case to the expert.

 

5. Each party may, within 30 days of the date of exchange of statement of case
pursuant to paragraph 3, serve a reply to the other side’s statement of case in
no more than 10,000 words. A copy of any such reply shall be simultaneously sent
to the expert.

 

6. Subject to paragraph 9, there shall be no oral hearing. The expert shall
issue his decision in writing to both parties within 30 days of the date of
service of the last reply pursuant to paragraph 5 above or, in the absence of
receipt of any replies, within 60 days of the date of exchange pursuant to
paragraph 4.

 

7. The seat of the dispute resolution shall be the normal place of residence of
the expert.

 

8. The language of the expert determination shall be English.

 

9. The expert shall not have power to alter, amend or add to the provisions of
this Agreement, except that the expert shall have the power to decide all
procedural matters relating to the dispute or question, and may call for a one
day hearing if desirable and appropriate.

 

20



--------------------------------------------------------------------------------

10. The expert shall have the power to request copies of any documents in the
possession and/or control of the parties which may be relevant to the dispute or
question. The parties shall forthwith provide to the expert and the other party
copies of any documents so requested by the expert.

 

11. The expert shall decide the question as an expert and not as an arbitrator.

 

12. The decision of the expert shall be final and binding upon both parties
except in the case of fraud (by either party or the expert) or manifest error.
Other than in the case of fraud or manifest error, the parties hereby exclude
any rights of application or appeal to any court, to the extent that they may
validly so agree, and in particular in connection with any question of law
arising in the course of the reference out of the award.

 

13. The expert shall determine the proportions in which the parties shall pay
the costs of the expert procedure. The expert shall have the authority to order
that all or a part of the legal or other costs of a party shall be paid by the
other party.

 

14. All documents and information disclosed in the course of the expert
proceedings and the decision and award of the expert shall be kept strictly
confidential by the recipient and shall not be used by the recipient for any
purpose except for the purposes of the proceedings and/or the enforcement of the
expert decision and award.

 

15. The parties shall not make any announcement, or comment upon, or originate
any publicity, or otherwise provide any information to any third party (other
than its legal advisors) concerning the expert proceedings including but not
limited to, the fact that the parties are in dispute, the existence of the
expert proceedings, and/or any decision or award of the expert.

 

21



--------------------------------------------------------------------------------

Schedule 22

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

22



--------------------------------------------------------------------------------

Schedule 23

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

23



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

24



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

25



--------------------------------------------------------------------------------

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

27. [***]

 

26



--------------------------------------------------------------------------------

Schedule 24

Analytical Tests to be conducted by SIIL on Supply Products (GMP and R&D grade)

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***]

[***]

 

27



--------------------------------------------------------------------------------

Schedule 25

[***]

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]

[***]

[***]

 

28



--------------------------------------------------------------------------------

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***]

[***]

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***]

 

29



--------------------------------------------------------------------------------

[***]

 

[***]

  

[***]

  

[***]

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***]

 

30



--------------------------------------------------------------------------------

2.    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]

[***]

[***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]
   [***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]

 

31



--------------------------------------------------------------------------------

13.    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***]

[***]

 

32



--------------------------------------------------------------------------------

Schedule 26

List of SIIL Affiliates at the Effective Date

POONAWALLA INVESTMENTS AND INDUSTRIES PRIVATE LIMITED

SEZ BIOTECH SERVICES PRIVATE LIMITED

 

33